Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 1 of 123 PageID: 1309




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
   _________________________________________
    MONICA GRAY, AS EXECUTRIX OF THE
    ESTATE OF EARL GRAY, JR. AND AS
    TRUSTEE OF THE INTEREST OF JASMINE            CASE NO. 1:18-cv-01520-RMB-AMD
    GRAY-OLIVER, JUSTIN GRAY, AND JULIA
    WIECK, on behalf of themselves and all others
    similarly situated,

                                   Plaintiffs,             STIPULATION AND SETTLEMENT
                                                                   AGREEMENT
           v.

    CIT BANK, N.A., QBE INSURANCE
    CORPORATION, QBE FIRST INSURANCE
    AGENCY, INC., AND
    MIC GENERAL INSURANCE
    CORPORATION,

                                   Defendants.



          IT IS HEREBY STIPULATED AND AGREED, by, between, and among Plaintiffs

   Monica Gray, as executrix of the Estate of Earl Gray, Jr., and as trustee of the interests of Jasmine

   Gray Oliver, and Justin Gray (collectively “the Gray Plaintiffs”), Julia Wieck (“Wieck,” and

   collectively with the Gray Plaintiffs, “Named Plaintiffs”), on behalf of themselves and all

   Settlement Class Members as defined herein, and CIT Bank, N.A. (“CIT Bank”), QBE Insurance

   Corporation, QBE FIRST Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc.

   (collectively with QBE Insurance Corporation, “QBE Insurance”) and MIC General Insurance

   Corporation (“MIC General,” and collectively with CIT Bank and QBE Insurance, “Defendants”),

   that the lawsuit originally captioned Monica Gray, as executrix of the Estate of Earl Gray, Jr., and

   trustee of the interests of Jasmine Gray Oliver and Justin Gray v. CIT Bank, N.A., et al., 18-cv-

   01520-RMB-AMD in the United States District Court for the District of New Jersey (the “Gray
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 2 of 123 PageID: 1310




   Litigation” or the “Litigation”) and the matters raised by, or which could have been raised by, the

   Gray Litigation are settled, compromised, and dismissed on the merits and with prejudice on the

   terms and conditions set forth in this Settlement Agreement and the Release set forth herein,

   subject to the approval of the Court.


   1.     RECITALS

          1.1     Class counsel began investigating and litigating Lender Placed Insurance (“LPI”)

   related class claims against CIT Bank and Affiliates of QBE Insurance more than a year prior to

   the filing of the complaint commencing this action in February 2018. Class counsel represented

   Plaintiff Julia Wieck in the substantially similar class action lawsuit she commenced against CIT

   Bank, QBE Insurance Affiliate Seattle Specialty Insurance Services, Inc., and other defendants,

   styled Wieck v. CIT Bank, N.A., Seattle Specialty Insurance Services, Inc., Certain Underwriters

   at Lloyd’s, London, and Great Lakes Reinsurance (UK), PLC, in the federal district court for the

   District of Hawaii, Case. No. 1:16-cv-00596 JMS-WRP, on November 4, 2016 (the “Wieck

   Action”). Plaintiff Wieck alleged CIT Bank and the other Wieck Defendants had engaged in a

   lender-placed insurance scheme involving the imposition of windstorm property insurance

   coverage on her and similarly situated reverse mortgage borrowers’ homes.

          1.2     There was extensive motion practice before the District of Hawaii. The Wieck

   Defendants moved to dismiss Plaintiff Wieck’s First Amended Complaint pursuant to Rules

   12(b)(1) and 12(b)(6) on May 17, 2017, which Wieck opposed. The motions were argued on

   September 11, 2017. The parties submitted supplemental briefing on the motions in September

   2017, October 2017 and March 2018. The Court entered an Order on March 30, 2018, which

   denied the Wieck Defendants’ Rule 12(b)(1) motion, and granted in part and denied in part their

   Rule 12(b)(6) motions.


                                                   2
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 3 of 123 PageID: 1311




          1.3.     In response to the Court’s Order upholding certain of Wieck’s claims, Wieck filed

   her Second Amended Complaint on May 11, 2018. A second round of motion practice ensued.

   The Court entered an Order, which granted in part and denied in part the Wieck Defendants’

   motions on November 2, 2018. The Wieck Defendants filed their Answers to Wieck’s Second

   Amended Complaint on April 1, 2019.

          1.4.     Discovery in Wieck had been stayed pending the Wieck Defendants’ motions to

   dismiss the First Amended Complaint. Discovery in the Wieck case moved forward after the court

   ruled on the Wieck Defendants’ motions to dismiss the First Amended Complaint on March 30,

   2018. On May 10, 2018, the court entered a Scheduling Order, which incorporated the discovery

   plan agreed to by the parties. As a result, the Wieck Defendants produced over 2500 pages of

   documents in response to targeted discovery demands. Plaintiff Wieck thereafter deposed a

   representative of CIT Bank on April 4, 2019 and a representative of QBE Insurance Affiliate

   Seattle Specialty Insurance Services, Inc. on April 10, 2019.

          1.5.     The Gray Plaintiffs commenced this putative nationwide class action on February

   2, 2018. The Gray Plaintiffs alleged a lender-placed insurance scheme between CIT Bank, QBE

   Insurance and MIC General involving their imposition of hazard LPI coverage on the Gray

   Plaintiffs’ and similarly situated reverse mortgage borrowers’ properties.

          1.6.     In the Gray Litigation, Plaintiffs asserted claims for breach of contract, breach of

   the implied covenant of good faith and fair dealing, tortious interference with a business

   relationship, and violations of the Racketeer Influenced and Corrupt Organization Act, among

   other claims.

          1.7.     On May 25, 2018, in response to the Complaint, Defendants CIT and QBE

   Insurance each filed motions to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil



                                                    3
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 4 of 123 PageID: 1312




   Procedure. The Gray Plaintiffs opposed the motions. The Court issued an Order granting in part

   and denying in part Defendants’ motions to dismiss. The Court directed the Gray Plaintiffs to file

   an Amended Complaint within 45 days of the Order. On September 24, 2018, the Gray Plaintiffs

   filed their First Amended Complaint.

          1.8.    On October 15, 2018, Defendants filed Motions to Dismiss the First Amended

   Complaint. The Gray Plaintiffs opposed the motion. On December 27, 2018, the Court entered

   an order granting the QBE Insurance and MIC General Defendants’ motion to dismiss Plaintiffs’

   tortious interference claim, and denying the motion in all other respects. Defendants filed their

   Answers to the First Amended Complaint on January 24, 2019.

          1.9.    Based upon the Complaint, the significant briefing in this case, and the briefing and

   discovery in the Wieck Action, and the knowledge and experience of counsel gained from the

   numerous other LPI actions in which they have represented parties, the Parties to the Gray

   Litigation agreed to engage in mediation.

          1.10.   On May 2, 2019, the Parties retained Jonathan Marks of Marks ADR as the

   mediator and entered into a mediation agreement. An in-person mediation session was held in

   Washington, D.C. on May 29, 2019. Thereafter, Mr. Marks conducted telephonic mediation

   sessions with each of the parties.

          1.11.   In the course of the mediation, the Defendants provided Plaintiff and Class Counsel

   with additional information concerning CIT Bank’s, QBE Insurance’s and MIC General’s LPI

   programs, including aggregate LPI premium information across the country for the hazard and

   windstorm programs.




                                                    4
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 5 of 123 PageID: 1313




          1.12.   The Parties made significant progress in the course of the mediation and ultimately

   a settlement in principle was reached. The Settling Parties’ Counsel signed a Settlement Outline

   that identified the material terms for this Settlement Agreement on August 15, 2019.

          1.13.   On October 25, 2019, the Plaintiffs filed an Amended Complaint adding Julia

   Wieck as a Named Plaintiff and conforming the definition of the Class therein to that appearing in

   Section 3 below.

          1.14.   Class Counsel has significant experience litigating LPI claims, having represented

   plaintiffs in numerous putative class actions brought in the United States District Courts for the

   District of New Jersey and the Southern District of Florida, including DiGiacomo v. Statebridge,

   Inc., 14-cv-06694 (D.N.J. Oct. 27, 2015); Bowles v. Fay Servicing, 16-cv-02714 (D.N.J. May 12,

   2016); Santos v. Carrington Mortgage Services, 15-cv-00864 (D.N.J. Feb. 4, 2015); Strickland v.

   Carrington Mortgage Services, et al., 16-cv-25237(S.D. Fl. Dec. 18. 2016); Hall v. Bank of

   America, N.A., No. 12-cv-22700 (S.D. Fl. July 24, 2012); Lee v. Ocwen Loan Servicing LLC, No.

   14-cv-60649, (S.D. Fl. March 14, 2014); Montoya v. PNC Bank, N.A., Case No. 1:14-cv-20474

   (S.D. Fl. Feb. 6, 2014); Soler v. IndyMac Mortgage, No. 14-cv-22541 (S.D. Fl. July 9, 2014);

   Almanzar v. Select Portfolio Servicing, Inc., No. 14-cv-22586 (S.D. Fl. July 11, 2014); and Wilson,

   et al. v. EverBank, et al., No. 1:14-cv-22264 (S.D. Fl. June 8, 2014). Based on this experience,

   Class Counsel believes that the Gray Litigation has significant merit and that the evidence

   developed supports Plaintiffs’ claims. Class Counsel recognizes and acknowledges, however, that

   prosecuting the Gray Litigation through fact and expert discovery, class certification, dispositive

   motions, trial, and appeals will involve considerable uncertainty, time, and expense.

          1.15.   Class Counsel has concluded that it is in the best interests of the Class as a whole

   that the claims asserted in the Gray Litigation be resolved on the terms and conditions set forth in



                                                    5
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 6 of 123 PageID: 1314




   this Agreement. After extensive consideration and analysis of the factual and legal issues

   presented in the Gray Litigation and the Wieck Action, and extensive mediation sessions, Class

   Counsel has reached the conclusion that the substantial benefits the Settlement Class Members

   will receive as a result of this Settlement are a very good result in light of the risks and uncertainties

   of continued litigation, the expense that would be necessary to prosecute the Gray Litigation

   through trial and any appeals that might be taken, and the likelihood of success at trial.

             1.16.   Defendants have denied, and continue to deny, each and every allegation of

   liability, wrongdoing, and damages, as they have substantial factual and legal defenses to all claims

   and class allegations in the Gray Litigation and the Wieck Action. Defendants have always

   maintained, and continue to maintain, that they have acted in accordance with all applicable

   agreements and governing law.         Nonetheless, Defendants have concluded that because the

   continuation of the Gray Litigation would be protracted and expensive, it is desirable that the Gray

   Litigation be fully and finally settled on a class-wide basis in the manner and upon the terms set

   forth in this Agreement.

             1.17.   Without admitting any liability or wrongdoing whatsoever, Defendants agree to the

   terms of this Agreement, provided that all Released Claims are settled, compromised, and released,

   in order to resolve all issues relating to the subject matter of the Gray Litigation and the Wieck

   Action.

   2.        DEFINITIONS

             As used herein, the following terms have the meanings set forth below.

             2.1.    “Administrator” or “Settlement Administrator” means a third-party agent or

   administrator selected by Defendants (with the consent of the Class Counsel, which consent shall




                                                       6
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 7 of 123 PageID: 1315




   not be unreasonably withheld) to help implement and effectuate the terms of this Settlement

   Agreement.

          2.2.    “Affiliate” of an entity means any person or entity which controls, is controlled by,

   or is under common control or ownership with such entity.

          2.3.    “Agreement” or “Settlement Agreement” means this Stipulation and Settlement

   Agreement, including all exhibits thereto.

          2.4.    “Attorneys’ Fees and Expenses” means such funds as may be awarded to Class

   Counsel to compensate them (and all other attorneys for Named Plaintiffs or the Settlement Class)

   for their fees and all expenses incurred by Named Plaintiffs or Class Counsel in connection with

   the Gray Litigation and the Wieck Action.

          2.5.    “Borrowers” means (1) the person or persons who signed a reverse mortgage loan

   agreement, including home equity conversion mortgages, serviced by Financial Freedom and

   secured by residential property; and (2) property owners who were devised property secured by a

   reverse mortgage serviced by Financial Freedom where the devisor’s reverse mortgage account

   was charged for an LPI Policy by Financial Freedom after the property had been devised to the

   property owner.

          2.6.    “Case Contribution Award” means compensation for the Named Plaintiffs for their

   time and effort undertaken in the Gray Litigation and the Wieck Action.

          2.7.    “Claim” means a written request for Claim Settlement Relief submitted by a

   Settlement Class Member to the Settlement Administrator, pursuant to the Claim Form Instructions

   in substantially the form of Exhibit A to this Agreement or as ultimately approved by the Court,

   using a Claim Form in substantially the form of Exhibit B to this Agreement or as ultimately

   approved by the Court.



                                                    7
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 8 of 123 PageID: 1316




          2.8.    “Claim Deadline” means the last date by which a Claim submitted to the

   Settlement Administrator by a Settlement Class Member for Claim Settlement Relief must be

   postmarked or, if submitted electronically via the Settlement Website, the date actually

   submitted, which shall be set by mutual agreement of the Parties to occur on a date no later than

   sixty (60) days after the Final Settlement Date.        All Claims postmarked or submitted

   electronically via the Settlement Website on or before the Claim Deadline shall be timely, and

   all Claims postmarked or submitted electronically via the Settlement Website after the Claim

   Deadline shall be untimely and barred from entitlement to any Claim Settlement Relief.

          2.9.    “Claimant” means any Settlement Class Member who submits a Claim pursuant

   to this Settlement Agreement.

          2.10. “Claim Form” means the documents in the form attached as Exhibit B to this

   Agreement and/or as ultimately approved by the Court.

          2.11. “Claim Form Instructions” means the documents in the form attached as Exhibit

   A to this Agreement and/or as ultimately approved by the Court.

          2.12. “Claim Settlement Relief” means the cash award payment to be made to Settlement

   Class Members who submit properly completed and timely Claim Forms to the Settlement

   Administrator pursuant to the Claim Form Instructions, and who qualify for such relief under this

   Settlement Agreement.

          2.13.   “Class Counsel” means the law firms of Law Office of Roosevelt N. Nesmith,

   LLC and Giskan, Solotaroff & Anderson LLP.

          2.14.   “Class Notice” or “Notice” means the program of notice described in Section 6 of

   this Agreement to be provided to Settlement Class Members, including the Mail Notice and

   Settlement Website, which will notify Settlement Class Members, among other things, about their



                                                  8
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 9 of 123 PageID: 1317




   rights to opt out or object to the Settlement, the preliminary approval of the Settlement, the manner

   by which to submit a Claim, and the scheduling of the Final Approval Hearing.

          2.15.   “Court” means the United States District Court for the District of New Jersey.

          2.16.   “Days” means calendar days, except that, when computing any period of time

   prescribed or allowed by this Agreement, the day of the act, event, or default from which the

   designated period of time begins to run shall not be included. Further, when computing any period

   of time prescribed or allowed by this Agreement, the last day of the period so computed shall be

   included, unless it is a Saturday, a Sunday, or a legal holiday, in which event the period runs until

   the end of the next day which is not a Saturday, Sunday, or legal holiday. All calculations of days

   and times shall be adjusted to permit compliance by Defendants with the Class Action Fairness

   Act of 2005, 28 U.S.C. §§ 1711-1715, including the notifications of appropriate regulators under

   28 U.S.C. § 1715(b) and expiration of the 90-day review period in 28 U.S.C. § 1715 before the

   Fairness Hearing is held in the Litigation to review and approve the Settlement.

          2.17.   “Defendants” mean all named defendants in the Gray Litigation, including CIT

   Bank, QBE Insurance, NGLS Insurance Services, Inc. f/k/a/ QBE FIRST Insurance Agency, Inc.,

   and MIC General.

          (a)     CIT Bank means CIT Bank, N.A., and its predecessors and successors, and all of

   their parents, subsidiaries, Affiliates, and divisions, including Financial Freedom, and all of their

   predecessors, successors, parents, subsidiaries, Affiliates, and divisions.

          (b)     QBE Insurance means QBE Insurance Corporation and its predecessors and

   successors, and all of its Affiliates, including QBE FIRST insurance Agency Inc., n/k/a NGLS

   Insurance Services, Inc., and Seattle Specialty Insurance Services, Inc., and all of their

   predecessors, successors, and Affiliates.



                                                     9
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 10 of 123 PageID: 1318




          (c)     MIC General means MIC General Insurance Corporation, and its predecessors and

   successors, and all its Affiliates, including NGLS Insurance Services, Inc. and Seattle Specialty

   Insurance Services, Inc.

          (d)     Pursuant to Section 14.1 of this Settlement Agreement, the Plaintiffs filed a Second

   Amended Complaint prior to the Application for Preliminary Approval that added Julia Wieck as

   a Named Plaintiff in the Gray Litigation. The Settling Parties agree that Julia Wieck shall be

   considered a Named Plaintiff for purposes of this Agreement.

          2.18.   “Defense Counsel” means Defendants’ counsel of record in the Gray Litigation.

          2.19.   “Final” with respect to the Judgment or to any award of Attorneys’ Fees and

   Expenses means that the time for appeal or writ review has expired or, if an appeal or petition for

   review is taken and dismissed or the Settlement (or award of Attorneys’ Fees and Expenses) is

   affirmed, the time period during which further petition for hearing, appeal, or writ of certiorari can

   be taken has expired. If the Judgment is set aside, modified, or overturned by the Court or on

   appeal, and is not fully reinstated on further appeal, the Judgment shall not become Final.

          2.20.   “Final Approval” means the entry of the Judgment approving the Settlement after

   the Final Approval Hearing is conducted.

          2.21.   “Final Approval Hearing” means the hearing held by the Court to determine

   whether the terms of this Agreement are fair, reasonable, and adequate for the Settlement Class as

   a whole, whether the Settlement should be granted final approval, and whether the Judgment

   should be entered.

          2.22.   “Final Settlement Date” means the date on which the Final Order and Judgment in

   this case becomes Final (as defined in Section 2.19). If no appeal has been taken from the Final

   Order and Judgment, the Final Settlement Date means the date on which the time to appeal has



                                                    10
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 11 of 123 PageID: 1319




   expired. If any appeal has been taken from the Final Order and Judgment, the Final Settlement

   Date means the date on which all appeals, including petitions for rehearing, petitions for rehearing

   en banc, and petitions for certiorari or any other form of review, have been finally disposed of in

   a manner that affirms the Final Order and Judgment.

          2.23.   “Financial Freedom” means Financial Freedom, a division of OneWest Bank, FSB,

   which later was known as Financial Freedom, a division of OneWest Bank, N.A., and later was

   known as Financial Freedom, a division of CIT Bank, until CIT Bank sold the Financial Freedom

   reverse mortgage servicing business.

          2.24.    “Inheritors” means a devisee, legatee, heir, beneficiary or recipient of a Borrower’s

   property upon the death of the Borrower, whether testate or intestate.

          2.25. “Insurance Entities” means Balboa Insurance Company, QBE Insurance

   Corporation, QBE FIRST Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc. and any of

   its Affiliates, MIC General Insurance Corporation, Seattle Specialty Insurance Services, Inc.,

   Certain Underwriters at Lloyd’s, London, and Great Lakes Reinsurance (UK), PLC, n/k/a Great

   Lakes Insurance SE.

          2.26.   “Judgment” means the Final Order and Judgment to be entered by the Court

   pursuant to the Settlement and in substantially similar form as Exhibit F-1.

          2.27.   “Lender-Placed Insurance” or “LPI” means the placement of hazard and/or wind-

   only insurance pursuant to a reverse mortgage loan agreement, including home equity conversion

   mortgages, serviced by Financial Freedom, to cover a borrower’s failure to maintain the required

   insurance coverage on the residential property securing the loan.

          2.28.   “Gray Litigation” means the action originally captioned “Monica Gray, as

   executrix of the Estate of Earl Gray, Jr., and as trustee of the interests of Jasmine Gray-Oliver and



                                                    11
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 12 of 123 PageID: 1320




   Justin Gray v. CIT Bank, N.A., et al, 18-cv-01520-RMB-AMD, filed in the United States District

   Court for the District of New Jersey.

           2.29.   “LPI Policy” means a lender-placed residential hazard and/or wind-only insurance

   policy issued by, subscribed by, or procured or obtained through the Insurance Entities, and placed

   during the Settlement Class Period pursuant to a reverse mortgage loan agreement, including home

   equity conversion mortgages, serviced by Financial Freedom to cover a Borrower’s failure to

   maintain the required insurance coverage on the residential property securing the reverse mortgage

   loan.

           2.30.   “Mail Notice” means the “Notice” that is mailed by the Settlement Administrator

   to Settlement Class Members, in substantially the form attached as Exhibit D to this Agreement

   and/or as ultimately approved by the Court. Mail Notice shall be mailed not less than ninety

   (90) days before the date set by the Court for the Final Approval Hearing.

           2.31.   “Named Plaintiffs” means Monica Gray, Jasmine Gray Oliver, Justin Gray and

   Julia Wieck.

           2.32.   “Net Premium” means the amount of premium charged to a Settlement Class

   Member during the Settlement Class Period for an LPI Policy that was not cancelled, less any

   refund paid or credited to the Class Member.

           2.33.   “Notice and Administrative Costs” means the reasonable and authorized costs and

   expenses of disseminating and publishing the Class Notice in accordance with the Preliminary

   Approval Order, and all reasonable and authorized costs and expenses incurred by the Settlement

   Administrator in administering the Settlement, including but not limited to costs and expenses

   associated with assisting Settlement Class Members, processing claims, escrowing funds, and

   issuing and mailing Settlement Payments. Notice and Administrative Costs do not include costs



                                                   12
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 13 of 123 PageID: 1321




   associated with Class Counsel’s interactions with the Settlement Administrator, as detailed in

   Section 7.4.

          2.34.   “Objection Deadline” means the date identified in the Preliminary Approval Order

   and Class Notice by which a Settlement Class Member must serve written objections, if any, to

   the Settlement in accordance with Section 12 of this Agreement to be able to object to the

   Settlement. The Objection Deadline shall be no later than thirty (30) days prior to the Final

   Approval Hearing or as the Court may otherwise direct.

          2.35.   “Opt-Out Deadline” means the date identified in the Preliminary Approval Order

   and Class Notice by which a Request for Exclusion must be filed in writing with the Settlement

   Administrator in accordance with Section 11 of this Agreement in order for a Settlement Class

   Member to be excluded from the Settlement Class. The Opt-Out Deadline shall be no later than

   thirty (30) days prior to the Final Approval Hearing or as the Court may otherwise direct.

          2.36.   “Parties” means Named Plaintiffs and Defendants in the Gray Litigation.

          2.37.   “Preliminary Approval Order” means the order in substantially similar form as

   Exhibit E and providing for, among other things, preliminary approval of the Settlement as fair,

   reasonable, and adequate; preliminary certification of the Settlement Class for settlement purposes

   only; dissemination of the Class Notice to the Settlement Class; and finding that the proposed

   Class Notice is reasonably calculated to apprise the Settlement Class Members of the pendency of

   the Gray Litigation, the material terms of the proposed Settlement, and the Settlement Class

   Members’ options and rights with respect thereto.

          2.38.   “Preliminary Approval Application” means Named Plaintiffs’ motion for the Court

   to preliminarily approve the Settlement and to enter the Preliminary Approval Order, including all




                                                   13
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 14 of 123 PageID: 1322




   exhibits and documents attached thereto. Named Plaintiffs’ Preliminary Approval Application

   shall be filed within seven (7) days after this Agreement is signed.

           2.39.   “Premium” means the amount charged to a borrower by Financial Freedom for an

   LPI Policy.

           2.40.   “Refund” means the amount of money paid or credited to a borrower when an LPI

   Policy is cancelled.

           2.41.   “Release” or “Releases” means the release of all Released Claims by the Releasing

   Persons against the Released Parties, as provided for in Section 10 of the Settlement Agreement.

           2.42.   “Released Claims” means all claims, actions, causes of action, law suits, debts,

   sums of money, payments, obligations, reckonings, promises, damages, penalties, attorney’s fees

   and costs, liens, judgments, demands, and any other forms of liability released pursuant to Section

   10 of the Settlement Agreement.

           2.43.   “Released Parties” means, only with respect to Released Claims: (a) CIT Bank, CIT

   Group Inc., OneWest Bank, FSB, OneWest Bank, N.A., Financial Freedom Acquisition, LLC,

   Financial Freedom, IndyMac Financial Services, IndyMac Agency, Inc., the Insurance Entities,

   and each of their respective past, present, and future direct or indirect, Affiliates, parent companies,

   subsidiaries, divisions, predecessors, successors, assigns, investors, and all past or present officers,

   directors, employees, agents, brokers, distributors, representatives, and attorneys of any such

   entities or persons; (b) any insurance carrier, broker, or agent from whom Defendants procured or

   obtained an LPI Policy, or that was a party to an agreement relating to an LPI Policy, insuring

   residential real property owned by any Settlement Class Member, to the extent not included within

   subsection (a) above; and (c) any trustee of a mortgage securitization trust which included loans

   made to any Settlement Class Member, any owner, investor, and/or noteholder of the reverse



                                                     14
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 15 of 123 PageID: 1323




   mortgage loans CIT Bank or Financial Freedom serviced and upon whose secured properties LPI

   was placed for any Settlement Class member, including, but not limited to, any direct or indirect

   subsidiary of any of them, and all of the officers, directors, employees, agents, brokers,

   distributors, representatives, and attorneys of all such entities.

           2.44.   “Releasing Persons” means Named Plaintiffs, all Settlement Class Members who

   do not properly and timely opt out of the Settlement, and their respective family members, heirs,

   administrators, successors, and assigns.

           2.45.   “Request for Exclusion” means a written request from a Settlement Class Member

   that seeks to exclude the Settlement Class Member from the Settlement Class and that complies

   with all requirements in Section 11 of this Agreement.

           2.46.   “Settlement” or “Stipulation of Settlement” means the settlement set forth in this

   Agreement.

           2.47.   “Settlement Class” means all members of the class of borrowers that will be

   certified by the Court for settlement purposes as more fully described in Section 3.1 herein.

           2.48. “Settlement Class Member” means any member of the Settlement Class.

           2.49.   “Settlement Class Period” means the period of time defined in Section 3.2 below.

           2.50.   “Settlement Website” means the Internet site created by the Settlement

   Administrator pursuant to Section 6.2 of this Agreement to provide information about the

   Settlement,      which       shall     have      the      Uniform    Resource      Locator      of

   www.GrayFinancialFreedomSettlementInfo.com.

           2.51.   “Settling Parties” means, collectively, Defendants, Named Plaintiffs, and all

   Releasing Persons.




                                                     15
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 16 of 123 PageID: 1324




   3.     CLASS DEFINITION, CLASS PERIOD AND CONDITIONS AND
          OBLIGATIONS RELATING TO THE EFFECTIVENESS OF THE
          SETTLEMENT

          3.1.    The “Settlement Class” shall be as follows:

                  The “Settlement Class” shall include all Borrowers in the United States who, during
                  the Settlement Class Period (defined in Section 3.2 below), were charged by
                  Financial Freedom a Net Premium for an LPI Policy issued during the Settlement
                  Class Period.

                  Excluded from the Settlement Class are: (i) individuals who are or were during the
                  Settlement Class Period officers or directors of Defendants or any of their
                  respective Affiliates; (ii) any justice, judge, or magistrate judge of the United States
                  or any State, their spouses, and persons within the third degree of relationship to
                  either of them, or the spouses of such persons; (iii) borrowers who only had an LPI
                  Policy that was cancelled in its entirety such that any premiums charged and/or
                  collected were fully refunded to the borrower or the borrower’s escrow account;
                  (iv) borrowers whose indebtedness on the residential property securing the reverse
                  mortgage loan serviced by Financial Freedom has been compromised or discharged
                  in bankruptcy or otherwise; and (v) all borrowers who file a timely and proper
                  request to be excluded from the Settlement Class.

          3.2     The “Settlement Class Period” shall commence on February 2, 2012 and shall

   continue through and including July 31, 2018.

          3.3     This Settlement Agreement is expressly contingent upon the satisfaction, in full, of

   the material conditions set forth below.

          3.4.    Condition No. 1: District Court Approval. The Settlement must be approved by

   the Court in accordance with the following steps:

                  3.4.1. Application for Preliminary Approval of Proposed Settlement, Class

   Certification, and Class Notice. After good faith consultation with counsel for Defendants, Class

   Counsel will present a Preliminary Approval Application to the Court within 7 (seven) days of this

   Agreement. The Preliminary Approval Application shall include a Class Notice, in substantially

   similar form as Exhibit D, and a Preliminary Approval Order, in substantially similar form as

   Exhibit E. The Settling Parties shall, in good faith, take reasonable steps to secure expeditious


                                                    16
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 17 of 123 PageID: 1325




   entry by the Court of the Preliminary Approval Order and shall request that the Court schedule a

   Final Approval Hearing no earlier than ninety (90) days after the service of the required notices

   under 28 U.S.C. § 1715.

                  3.4.2. Settlement Class Certification. In connection with the proceedings on

   Preliminary and Final Approval of the proposed Settlement, the Named Plaintiffs shall seek orders

   (preliminary and final, respectively) certifying the Settlement Class pursuant to Rule 23 of the

   Federal Rules of Civil Procedure for purposes of this Settlement only.

                  3.4.3. Entry of Preliminary Approval Order. The Court shall enter a Preliminary

   Approval Order in substantially similar form as Exhibit E, which shall, among other things:

                          a.     Certify for purposes of settlement only a nationwide Settlement

   Class, approving the Named Plaintiffs as class representatives and appointing Class Counsel,

   pursuant to Fed. R. Civ. P. 23;

                          b.     Preliminarily approve the Settlement as fair, reasonable, and

   adequate;

                          c.     Order the issuance of Class Notice to the Settlement Class, and

   determine that such Notice complies with all legal requirements, including, but not limited to, the

   Due Process Clause of the United States Constitution;

                          d.     Schedule a date and time for a Final Approval Hearing to determine

   whether the Preliminary Approval Order should be finally approved by the Court;

                          e.     Require Settlement Class Members who wish to exclude themselves

   to submit an appropriate and timely written request for exclusion by the Opt-Out Deadline, as

   directed in the Settlement Agreement and Class Notice, and advise that a failure to do so shall bind

   those Settlement Class Members who remain in the Settlement Class;



                                                   17
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 18 of 123 PageID: 1326




                          f.     Require Settlement Class Members who wish to object to the

   Settlement Agreement to submit an appropriate and timely written statement by the Objection

   Deadline, as directed in the Settlement Agreement and Class Notice, and advise that a failure to

   do so shall prevent those Settlement Class Members from doing so;

                          g.     Require attorneys representing any Settlement Class Member, at the

   Settlement Class Member’s expense, to file a notice of appearance;

                          h.     Authorize the Settling Parties to take all necessary and appropriate

   steps to establish the means necessary to implement the Settlement Agreement; and

                          i.     Issue related orders to effectuate the preliminary approval of the

   Settlement Agreement.

                  3.4.4. Issuance of Class Notice. Pursuant to the Preliminary Approval Order to be

   entered by the Court, the Settlement Administrator shall cause the Class Notice to be issued in

   accordance with Section 6 below.

                  3.4.5. Final Approval Hearing. In connection with the Preliminary Approval

   Application, the Parties shall request that the Court schedule and conduct a hearing after

   dissemination of Class Notice, at which time it will consider whether the Settlement is fair,

   reasonable, and adequate pursuant to Rule 23 of the Federal Rules of Civil Procedure. Specifically,

   Named Plaintiffs, after good faith consultation with counsel for all Defendants, shall request that,

   on or after the Final Approval Hearing, the Court: (i) enter the final Judgment, granting Final

   Approval of the Settlement and dismissing with prejudice this Litigation; (ii) determine the legal

   fees and expenses that should be awarded to Class Counsel as contemplated in the Settlement

   Agreement; and (iii) determine the Case Contribution Award, if any, that should be awarded as

   contemplated by the Settlement Agreement. Any application for Attorneys’ Fees and Expenses



                                                   18
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 19 of 123 PageID: 1327




   shall be made at least forty-five (45) days prior to the Final Approval Hearing. The Settling Parties

   agree to support entry of final Judgment. The Settling Parties will reasonably cooperate with one

   another in seeking entry of the final Judgment. The Final Approval Order shall be in substantially

   similar form as Exhibit F.

          3.5.     Condition No. 2: Finality of Judgment. The Court shall enter a final Judgment in

   substantially similar form as Exhibit F-1. The final Judgment must be Final in accordance with

   Section 2.19 above, and shall, among other things:

                   a.     Find that (1) the Court has personal jurisdiction over all Settlement Class

   Members; (2) the Court has subject matter jurisdiction over the claims asserted in this Litigation;

   and (3) venue is proper;

                   b.     Finally approve the Settlement Agreement, pursuant to Fed. R. Civ. P. 23,

   as fair, reasonable, and adequate;

                   c.     Finally certify the Settlement Class for settlement purposes only;

                   d.     Find that the form and means of disseminating the Class Notice complied

   with all laws, including, but not limited to, the Due Process Clause of the United States

   Constitution;

                   e.     Enter final Judgment with respect to the claims of all Settlement Class

   Members and dismiss the claims of all Settlement Class Members and the Gray Litigation with

   prejudice;

                   f.     Make the Releases in Section 10 of the Settlement Agreement effective as

   of the date of the final Judgment;

                   g.     Permanently bar and enjoin Named Plaintiffs and all Settlement Class

   Members who have not opted out of the settlement, and any person actually or purportedly acting



                                                    19
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 20 of 123 PageID: 1328




   on their behalf, from filing, commencing, prosecuting, intervening in, or participating in (as class

   members or otherwise) any action in any jurisdiction based on or relating to any of the Released

   Claims;

                   h.      Permanently bar and enjoin Named Plaintiffs and all Settlement Class

   Members who have not opted out of the settlement from organizing Settlement Class Members, or

   soliciting the participation of Settlement Class Members, in a separate class for purposes of

   pursuing any action (including by seeking to amend a pending complaint to include class

   allegations, or seeking class certification in a pending action in any jurisdiction) based on or

   relating to any of the Released Claims;

                   i.      Find that, by operation of the entry of the Judgment, Named Plaintiffs and

   all Settlement Class Members shall be deemed to have forever released, relinquished, and

   discharged the Released Parties from any and all Released Claims, including all claims arising out

   of, relating to, or in connection with the initiation, settlement, prosecution, or dismissal of the Gray

   Litigation;

                   j.      Authorize the Settling Parties to implement the terms of the Settlement

   Agreement;

                   k.      Retain jurisdiction relating to the administration, consummation,

   enforcement, and interpretation of the Settlement Agreement, the final Judgment, and for any other

   necessary purpose; and

                   l.      Issue related orders to effectuate the Final Approval of the Settlement

   Agreement and its implementation.

           3.6     Condition No. 3: Dismissal of Wieck Action. The parties in the Wieck Action shall

   file a stipulation of dismissal with prejudice within three (3) days after the Final Settlement Date.



                                                     20
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 21 of 123 PageID: 1329




   4.     SETTLEMENT CONSIDERATION, BENEFITS, AND OTHER RELIEF

          4.1.    In consideration for the Releases set forth in Section 10, Defendants will provide

   the following benefits.

          4.2.    Injunctive Relief Relating to NGLS Insurance Services, Inc. and MIC General.

   Subject to Section 4.6 below, and commencing no later than one hundred and twenty (120) days

   after the Final Settlement Date, NGLS Insurance Services, Inc. (“NGLS”) and MIC General shall

   for a period of five (5) years thereafter, not provide any of the following with respect to the

   placement of an LPI Policy on residential property for CIT Bank:

                  (i)     LPI commissions to CIT Bank; provided however, NGLS, MIC General,

                          and their Affiliates shall be free to pay commissions to licensed agents not

                          affiliated with CIT Bank;

                  (ii)    LPI quota share reinsurance arrangements with CIT Bank; provided

                          however, NGLS, MIC General, and their Affiliates shall be free to contract

                          for reinsurance arrangements with parties not affiliated with CIT Bank;

                  (iii)   Payments from NGLS and MIC General to CIT Bank for any administrative

                          or other service associated with hazard LPI or other LPI-related services;

                          provided however, NGLS, MIC General, and their Affiliates shall be free

                          to pay CIT Bank for administrative or other services (1) to reimburse CIT

                          Bank for expenses incurred in performing LPI exposure management

                          functions on behalf of NGLS, MIC General, or their Affiliates, provided

                          that such reimbursements are in amounts approximating CIT Bank’s actual

                          costs in providing such services, or (2) that are associated with LPI-related

                          services to parties not affiliated with CIT Bank;



                                                   21
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 22 of 123 PageID: 1330




                (iv)    Accept payments from CIT Bank for below-cost or free outsourced services

                        provided by NGLS or MIC General to CIT Bank in connection with hazard

                        or wind-only LPI; provided however, that outsourced services do not

                        include expenses associated with tracking functions that NGLS, MIC

                        General, or their Affiliates incur for their own benefit to identify and protect

                        themselves from: (a) exposure to lost premium and losses on properties on

                        which no other insurance coverage is in effect; or (b) administrative costs

                        associated with providing and subsequently canceling LPI on properties on

                        which LPI is not required.

         4.3    The prohibitions and requirements set forth in Section 4.2 (above) shall not

         preclude NGLS, MIC General, or their Affiliates from reimbursing “implementation

         expenses” incurred by a loan servicer, including CIT Bank. For purposes of the preceding,

         “implementation expenses” means those expenses that are demonstrably and directly

         related to the implementation of a loan servicer’s, including but not limited to:

                (i)     Identifying servicer and LPI service provider’s processes and system

                        requirements;

                (ii)    Allocating    and    assigning    resources    to   be    dedicated    to   the

                        conversion/implementation to the LPI service provider;

                (iii)   Developing project documentation;

                (iv)    Developing the project schedule and controls to manage against the

                        Schedule;




                                                  22
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 23 of 123 PageID: 1331




                  (v)     Designing, testing and implementation of information technology systems

                          and interfaces need to exchange information needed for the effectiveness of

                          the LPI service provider’s LPI program;

                  (vi)    Diverting mail, telephone, facsimile and web-based communications;

                  (vii)   Testing accuracy and quality of project deliverables;

                  (viii) Training staff on the LPI service provider’s product and processes;

                  (ix)    Establishing specific controls to monitor the LPI service provider’s service

                          to ensure it meets documented requirements; and

                  (x)     Any similar activity related to the implementation of the LPI service

                          provider’s LPI program at program inception.

   “Implementation expenses” that are reimbursed must bear a direct relationship to the

   implementation of the LPI service provider’s LPI program at program inception.

          4.4     Should any provision of subsection 4.2 conflict or be inconsistent with: (i) any

   existing or subsequently adopted state or federal statute, regulation, rule, or order (collectively a

   “legal requirement”); (ii) any existing or future formal or informal regulatory directive,

   requirement, instruction, guidance, order, decree, settlement, or compromise agreement, whether

   of general application or directed at or applicable to any one or more of Defendants in the Action

   (collectively a “regulator requirement”); or (iii) any existing or subsequently adopted agency or

   investor rule or requirement (collectively an “investor requirement”), such legal requirement,

   regulator requirement, or investor requirement shall control. In that event, the Stipulation of

   Settlement and any Final Judgment confirming the Stipulation of Settlement shall be deemed

   amended to conform to such legal requirement, regulator requirement, or investor requirement.

   NGLS, MIC General, and their Affiliates shall not be liable for engaging in any practice or failing



                                                    23
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 24 of 123 PageID: 1332




   to engage in any practice during the five (5) year period for prospective relief where such conduct

   was authorized by a legal requirement, regulator requirement, or investor requirement.


          4.5     CIT Bank’s Representations Regarding Reverse Mortgage Loans. CIT Bank

   hereby makes the following representations:


                  4.5.1   On May 31, 2018, CIT Bank completed the sale of its Financial Freedom

   reverse mortgage servicing business and portfolio of reverse mortgage loans to a third-party that

   was not affiliated with CIT Bank; and

                  4.5.2   In June 2018, a third-party took over the servicing of the Financial Freedom

   reverse mortgage loans; and

                  4.5.3   CIT Bank is not affiliated with the third-party that took over the servicing

   of the Financial Freedom reverse mortgage loans; and


                  4.5.4   CIT Bank does not perform servicing functions for reverse mortgages and

   thus does not impose lender-placed insurance on residential properties secured by reverse

   mortgages.


          4.6     QBE Insurance’s Representation with Respect to Future Conduct. NGLS and

   MIC General hereby make the following representations:

                  4.6.1   Effective October 1, 2015, MIC General’s parent acquired from QBE

   Investments (North America) and QBE Holdings, Inc. all of the outstanding capital stock of QBE

   Financial Institution Risk Services, Inc. (n/k/a National General Lender Services, Inc.), QBE

   FIRST Insurance Agency, Inc. (n/k/a NGLS Insurance Services, Inc.), Mortgage & Auto

   Solutions, Inc., Seattle Specialty, and Newport Management Corporation, along with the assets

   and liabilities of such entities related to the lender-placed insurance business (comprised generally

                                                    24
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 25 of 123 PageID: 1333




   of the provision of required insurance monitoring services to mortgagees, the placement of

   coverage under an LPI Policy in the absence of evidence of required insurance and related services)

   (the “LPI Business”), among other business engaged in by such entities. QBE Holdings, Inc. and

   its subsidiaries and Affiliates doing business in the United States, including QBE Insurance, are

   collectively referred to as “QBE North America.”

                  4.6.2   At the completion of the transition of the underwriting facilities from QBE

   North America to MIC General and its Affiliates in the second quarter of 2017, QBE North

   America ceased their involvement in and exited the LPI Business.

          4.7.    Settlement Monetary Consideration. Those Settlement Class Members who submit

   a timely, valid, and verified Claim Form, substantially in the form of Exhibit B, by the Claim

   Deadline in the manner required by this Settlement Agreement, shall receive Claim Settlement

   Relief under the following terms and conditions.

                  4.7.1. Settlement Class Period One: For those Settlement Class Members who

   were charged a Net Premium for an LPI Policy placed on the Borrower(s)’ property between

   February 2, 2012 and May 7, 2013, and who submit a timely, valid and verified Claim Form,

   substantially in the form of Exhibit B, attached, by the Claim Deadline in the manner required by

   this Settlement Agreement, making the required affirmations and representations as set forth in

   Section 7 below, Defendants shall pay to that Claimant through the Settlement Administrator an

   amount equal to 10% of the Net Premium on the LPI Policy issued between February 2, 2012 and

   May 7, 2013.

                  4.7.2   Settlement Class Period Two: For those Settlement Class Members who

   were charged a Net Premium for an LPI Policy placed on the Borrower(s)’ property between May

   8, 2013 and July 31, 2018, and who submit a timely, valid and verified Claim Form, substantially



                                                   25
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 26 of 123 PageID: 1334




   in the form of Exhibit B, attached, by the Claim Deadline in the manner required by this Settlement

   Agreement, making the required affirmations and representations as set forth in Section 7 below,

   Defendants shall pay to that Claimant through the Settlement Administrator an amount equal to

   6% of the Net Premium on the LPI Policy issued between May 8, 2013 and July 31, 2018.

                   4.7.3.   Any Class Member who had multiple LPI Policies issued on his or her

   property during the Settlement Class Period will be able to submit a single Claim Form for all LPI

   Policies that were charged to the Class Member and not flat cancelled during the Class Period as

   to which he or she seeks relief. The Defendants shall only be obligated to honor one valid Claim

   Form per reverse mortgage loan regardless of the number of borrowers on that loan or the total

   number of LPI Policies that were charged by Financial Freedom and not cancelled in their entirety

   during the Class Period. Where there is more than one reverse mortgagor/policyholder (e.g.,

   husband and wife), and all such reverse mortgage/policyholders are living, all reverse

   mortgagor/policyholders (or other person with authority to sign for and bind the reverse

   mortgage/policyholder) must sign the Claim Form for the Claim to be valid.

    5.     RETENTION OF SETTLEMENT ADMINISTRATOR AND COSTS

           5.1.    Costs of Notice and Administration. Subject to the limitation in Section 6.4 below,

   Defendants shall pay the cost of Notices to the Class, and all costs of administration contemplated

   by this Settlement, including the cost of any Settlement Administrator. Defendants will select the

   Settlement Administrator subject to Settlement Class Counsel’s approval (which may not be

   unreasonably withheld). Settlement Class Counsel shall have the right to interact directly with the

   Settlement Administrator regarding the administration of this Settlement, provided that: (a)

   Plaintiffs pay for any material costs associated with such interaction; and (b) Defendants’ counsel

   are notified of all such interaction.



                                                   26
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 27 of 123 PageID: 1335




          5.2.    The Settlement Administrator shall administer the Settlement in a cost-effective

   and timely manner. Without limiting any of its other obligations as stated herein, the Settlement

   Administrator shall be responsible for Mail Notice, internet advertising, administration of Claim

   Settlement Relief, and providing all other related support, reporting, and administration as

   further stated in this Agreement. Defendants may direct the Settlement Administrator to assist

   with various additional administrative tasks in implementing the Settlement as Defendants

   shall deem appropriate in their sole discretion.

          5.3.    Defendants will coordinate with the Settlement Administrator to provide Mail

   Notice to the Settlement Class, as provided in this Settlement Agreement. Because the

   information about Settlement Class Members that will be provided to the Settlement

   Administrator will consist of confidential information, non-public personal information, and

   other information protected by privacy laws, the Settlement Administrator will execute a non-

   disclosure agreement and will take all reasonable steps to ensure that any information provided to

   it by Defendants will be used solely for the purpose of effecting this Settlement. Any such

   information provided to the Settlement Administrator will not be provided to Named Plaintiffs or

   Class Counsel, except as permitted by Section 7.4. The Settlement Administrator shall administer

   the Settlement in accordance with the terms of this Settlement Agreement and, without limiting

   the foregoing, shall treat any and all documents, communications, and other information and

   materials received in connection with the administration of the Settlement as confidential and shall

   not disclose any or all such documents, communications, or other information to any person or

   entity except as provided for in this Settlement Agreement or by court order.




                                                   27
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 28 of 123 PageID: 1336




          5.4.      W9 Forms.     The Settlement Administrator shall complete and provide to

   Defendants any W9 forms necessary for Defendants to pay for the Notice and Administrative Costs

   and to otherwise implement this Settlement.

   6.     NOTICE TO THE CLASS

          6.1.      Mail Notice: Subject to the requirements of the Preliminary Approval Order,

   Notice to those Settlement Class Members for whom the electronic records of Defendants or their

   Affiliates reflect a last known mailing address, shall be made by the Settlement Administrator by

   means of separate first-class mailings to those names and addresses. The Notices shall be mailed

   not less than ninety (90) days before the date set by the Court for a Fairness Hearing regarding the

   settlement. The Mail Notice of Class Action, Proposed Settlement, Fairness Hearing, Right to

   Appear, Instructions and Claim Form shall detail how those Settlement Class Members so desiring

   may opt out or object to the settlement, and how members of the Settlement Class may make a

   claim for settlement relief as described in Section 6 below (hereafter “Claim Relief”). The Mail

   Notice shall include Instructions and a Claim Form described in Section 6.5 of this Settlement

   Agreement, in the forms of Exhibits A and B, attached (provided that the font size, folding, and

   other printing elements or presentation may be adjusted to accommodate a booklet format and for

   efficient envelope and postage considerations; and provided further, that when posting the Notice,

   Instructions and Claim Form, the Settlement Administrator shall populate the Claim Form with

   the Settlement Class Member(s)’ name(s), and if there are more than one Settlement Class Member

   on the LPI Policy, the Settlement Administrator shall include all of their names in the address on

   the envelope).

          The Mail Notice also will contain a provision directing Spanish-speaking class members

   to the settlement website, which will include the relevant settlement information in Spanish. The



                                                   28
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 29 of 123 PageID: 1337




   Spanish versions of the Notice shall also be available upon request by calling the toll-free

   number on the Notice.

             After posting of the Mail Notice by the Settlement Administrator with the United States

   Postal Service, for any Mail Notices returned as undeliverable, the Settlement Administrator

   shall utilize the National Change of Address database (the “NCOA”) in an attempt to obtain

   better addresses for such returned Notices, and should the NCOA show a more current address,

   the Settlement Administrator shall post the returned Mail Notice to the more current address;

   provided however, if a determination is made in good faith by the Settlement Administrator that

   it is not possible to further update any particular Settlement Class Member’s address(es) in

   sufficient time to repost the Settlement Class Notice(s) at least twenty (20) days before the

   scheduled Fairness Hearing, then the Settlement Administrator need make no further efforts to

   provide further Mail Notice to such person(s).

                     6.2     Internet Site. No later than the posting of the Mail Notice, the Settlement

   Administrator shall establish an Internet site which shall contain copies of the Stipulation of

   Settlement and Exhibits and the Mail Notice. The Internet site shall also contain Instructions and

   a Claim Form which may be downloaded or printed from the Internet site. The Internet site shall

   have      a     Uniform   Resource    Locator    which    identifies   the   Internet   site   as   the

   www.GrayFinancialFreedomSettlementInfo.com website. The Internet site shall remain open and

   accessible through the last day for Settlement Class Members to submit a Claim for Settlement

   Relief.


             6.3     Publication: A similar but abbreviated Summary Publication Notice of Class

   Action, Proposed Settlement, Fairness Hearing, and Right to Appear shall be published not less

   than forty-five (45) days before the date set by the Court for the Fairness Hearing regarding this


                                                      29
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 30 of 123 PageID: 1338




   Settlement, which abbreviated Summary Publication Notice shall not be less than 1/8 page in size,

   and shall be published once in USA Today (on a date falling on Monday through Thursday). The

   abbreviated Summary Publication Notice shall detail how those Settlement Class Members so

   desiring may opt out or object to the settlement, and how Settlement Class Members may access

   an internet address where they may download a Claim Form necessary to make a Claim for

   Settlement Relief, and toll-free phone number where they may call to request further information

   on the Settlement. The form of the Summary Publication Notice shall be agreed upon by the

   Parties, and the font size, layout, and other presentation elements shall be adjusted to accommodate

   publication considerations.

          6.4.    Internet Advertising: The Defendants shall cause the Settlement Administrator

   to make advertisements on the internet directed to Settlement Class Members in form and content

   recommended by the Settlement Administrator and mutually acceptable to Class Counsel and

   Defendants, with an aggregate cost to the Defendants not to exceed $10,000.

          6.5     Claim Form; Verification; Single Claim Form; IVR; E-Signature;

   Deficiency Notices; Audits. The Instructions accompanying the Claim Form, in the form of

   Exhibits A and B attached (provided that the font size, folding, and other printing elements

   or presentation may be adjusted to accommodate a booklet format and for efficient envelope

   and postage considerations), shall require Settlement Class Members making valid settlement

   Claims to provide the Settlement Administrator with the following information:

          (a)     Claimant’s current address, telephone number, date of birth, and the last four

   numbers of Claimant’s Social Security Number;

          (b)     Borrower’s current address, telephone number, date of birth, and the last four

   numbers of Borrower’s Social Security Number (if different from the Claimant)



                                                   30
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 31 of 123 PageID: 1339




          (c)    The address of the property for which Financial Freedom placed the LPI Policy;

          (d)    That Claimant attests, pursuant to 28 U.S.C. § 1746, that:

                 (i)     Claimant and/or Borrower was charged for an LPI Policy placed by

          Financial Freedom during the Settlement Class Period.

                 (ii)    Since the issuance of the LPI Policy, the Claimant’s indebtedness on the

          residential property securing the loan serviced by Financial Freedom has not been

          compromised or discharged in bankruptcy; and

                 (iii)   Claimant attests and affirms all of the foregoing information under the

          following declaration: “I declare (or certify, verify, or state) under penalty of perjury that

          the information provided by me on this Claim Form is true and correct.”

          (e)    In order for Claimants who are not the Borrower(s) to have submitted a valid

   Claim, they must make the affirmations set forth in Section 6.5(d) and also confirm their

   identity by one of the following methods:

                 (i)     Powers of Attorney. For Claimants who are signing Claim Forms on

          behalf of the Borrower under authority granted them under a Power of Attorney,

                         (1)     the submission of a copy of the Power of Attorney with the Claim

                 Form and

                                 a.      The signature of a witness who is 18 years of age or older

                         representing and affirming that they have witnessed the Claimant sign

                         the Claim Form, and this witness affirmation shall include the

                         following: “I declare (or certify, verify, or state) under penalty of

                         perjury that I witnessed the signing of this Claim Form by the Claimant

                         and the foregoing is true and correct;” or



                                                    31
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 32 of 123 PageID: 1340




                               b.      Provide a copy of a valid form of identification that

                        contains a signature and photograph of the Claimant; or

                               c.      Provide a copy of a Financial Freedom reverse mortgage

                        statement issued to Borrower; or

                               d.      Provide a notarial signature affirming that the Claimant

                        executed the Claim Form making the required affirmations under oath

                        in the presence of the notary, and bearing evidence of the notarial

                        authority in compliance with the law of the state in which it is being

                        executed (e.g., a seal, etc.).

                (ii)    Acting Under Authority of Probate Court. For Claimants who are

         signing Claim Forms on behalf of a deceased Borrower under authority granted them

         by a Probate Court, the signer on behalf of the decedent must prove their authority to

         sign for the decedent with a copy of a certified copy of the Letters of Administration

         (called Letters Testamentary in some states);

                (iii)   Inheritors of Borrower Property Pursuant to Deed, Will or

         Intestacy. For Claimants who are signing Claim Forms as Inheritors of a deceased

         Borrower’s property, such Claimants must provide a copy of a form of deed naming

         the Claimant as a current owner of the Borrower’s property, such as a Transfer on

         Death Deed and Death Certificate, Executor’s Deed or Administrative Deed;

                (iv)    For Claimants signing Claim Forms on behalf of deceased co-claimants

         with claims below $150;

                        (1)    For decedents who resided in California and Illinois; the person

                signing for the deceased co-claimant must comply with California (California



                                                  32
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 33 of 123 PageID: 1341




                  Probate Code §§ 13100-13115, specifically §13101) or Illinois (755 ILCS 5/25-

                  1) law by providing a complying “small estate” affidavit and accompanying

                  documents to the Settlement Administrator; and

                         (2)     For decedents who resided in all other states; the person signing

                  for the deceased co-claimant must provide an affidavit, sworn to in the presence

                  of a notary public and in substantially the form of Exhibit C attached, that states

                  and affirms the following:

                                 a.      They are the proper Claimant signing on behalf of the co-

                         claimant (i.e., the co-mortgagor of the decedent);

                                 b.      A formal probate was never opened for the deceased co-

                         claimant, and

                                 c.      They agree to indemnify Defendants should any person

                         come forward claiming to be the personal representative of the deceased

                         and bring a legal action against Defendants for a portion of the

                         settlement benefits.

           (f)    The parties shall instruct the Settlement Administrator on the deceased or

   impaired co-claimant protocol set forth in subparagraph (e) above.

   7.     CLAIM FILING, REVIEW, AND APPROVAL PROCESS

          7.1.    Claim Filing Process. Settlement Class Members shall be permitted to make a

   Claim for Claim Relief by mailing (either through posting with the United States Postal Service or

   through a private mail carrier, such as UPS or Federal Express, provided that proof of the mail

   date is reflected on the label of the mailing) a written Claim Form providing the information,




                                                  33
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 34 of 123 PageID: 1342




   affirmations and where appropriate, the verification required in Section 6.5 above, to the

   Settlement Administrator, on a date no later than the Claim Deadline (as defined above).

            In addition, a written Claim Form will be available on the Internet site identified in Section

   2.50 for Settlement Class Members to download or print out and mail to the Settlement

   Administrator pursuant to this Section, and Settlement Class Members may upload the completed

   and verified Claim Forms to the settlement website.

            Claimants shall also have the option of completing their Claim Form online within the

   settlement website, utilizing an esignature format; provided however, for those Claims requiring

   Verification Documents, the Claimant must upload scanned copies of those verification documents

   to the settlement website, with the appropriate claim number to associate the upload with the

   Claim.

            Any Settlement Class Member who does not mail, upload, or submit a properly completed,

   and where appropriate, verified Claim Form by the Claim Deadline shall be deemed to have waived

   any claim to Claim Relief and any such Claim Form will be rejected.

            7.2.   Processing Claims. Following approval of the settlement at the Fairness Hearing,

   the Settlement Administrator shall confirm that each Claim Form submitted is in the form required,

   includes the required affirmations, information and verification detailed in Section 6.5 above, was

   submitted in a timely fashion and that the Claimant is a member of the Class. The requirements

   of Section 6 shall be necessary criteria for submission of a valid Claim, and the absence of any of

   these requirements shall invalidate the proffered Claim. All such Claim criteria shall be strictly

   enforced. Any Claimant’s failure to provide any of the required affirmations, information or,

   where appropriate, verification on the Claim Form, shall result in the putative Claim being deemed




                                                     34
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 35 of 123 PageID: 1343




   invalid, and Defendants and their Affiliates shall not have any further obligation to process or

   make any settlement payment or account credit on such invalid Claim.

                  7.2.1. However, prior to the denial of any claims pursuant to Sections 7.2, 7.3.1,

   or any other Section in this Agreement, if any submitted Claim Forms are deemed invalid for any

   reason (e.g., because they are defective, inaccurate, or incomplete in any way), the Administrator

   shall promptly advise Class Counsel on a weekly basis so that Class Counsel may follow-up with

   the Settlement Class Member who submitted such Claim Form in order to cure any deficiency.

   The Settlement Administrator shall send a notice to claimants submitting deficient claims

   identifying the deficiency. Any defective, incomplete, or inaccurate Claim Form may be cured

   and shall be accepted by the Administrator so long as the defect is resolved within 30 days after

   the Claim Deadline.

                  7.2.2. To aid in the completion and processing of Claims, the Settlement

   Administrator shall establish a toll-free interactive voice response phone number with script

   recordings of information about this Settlement, including information about the Claim Form,

   utilizing the relevant portions of the language contained in the Notice and Claim Form. The phone

   number shall remain open and accessible through the last day for Settlement Class Members to

   submit a Claim. The Settlement Administrator shall make reasonable provision for Class Counsel

   to be promptly advised of recorded messages left on the phone number by Settlement Class

   Members concerning the Action and/or this Settlement, so that Class Counsel may timely and

   accurately respond to such inquiries; provided however, the Administrator shall review the

   recorded messages before providing them to Class Counsel, and if one or more of the messages

   requests a blank Claim Form or other similar administrative assistance only, then the Administrator




                                                   35
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 36 of 123 PageID: 1344




   shall handle such administrative request(s), but the Administrator shall provide all other messages

   to Class Counsel for any further response to the Settlement Class Member.

          7.3.    Claim Payment. Upon confirmation by the Settlement Administrator that the Claim

   Form is valid, the Settlement Administrator shall make a determination as to the amount of the

   Claim in accordance with the Net Premium information appearing in the Defendants’ electronic

   records and the formula for providing the Claim Settlement Relief set forth in Section 4.7

   (including Sections 4.7.1 and 4.7.2) above.

                  7.3.1. Right to Audit. Subject to the provisions in section 7.2.1 above, Defendants

   shall have the right to audit each Claim Form, including reviewing the individual loan and/or

   insurance files for each Claimant who submits a Claim Form. If Defendants’ audit reveals that a

   Claim Form contains inaccurate information, Defendants shall notify the Settlement Administrator

   as to the inaccuracy of the Claim prior to the deadline for processing the Claim, while also

   providing written notification of the inaccurate Claim to Class Counsel. At Defendants’ discretion,

   the Claim shall be processed in accordance with the information from Defendants’ records (rather

   than the inaccurate information on the Claim Form), and may, if necessary, be denied. Defendants

   shall complete their audit of Claims no later than one-hundred and fifty days (150) days after the

   Final Settlement Date, and shall have the right to request from the Settlement Administrator any

   and all information necessary to conduct and complete their audit.

                  7.3.2. Notification. Within ninety (90) days after the Final Settlement Date, the

   Settlement Administrator shall provide Class Counsel and Defendants’ counsel with a list of all

   Settlement Class Members who filed a Claim, whether the Claim was rejected or accepted, and if

   rejected, the reason it was rejected, and if accepted, the amount to be paid by the Defendants. The




                                                   36
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 37 of 123 PageID: 1345




   Parties will use their best efforts to amicably resolve any dispute about the processing of any

   Claim.

                  7.3.3. Claim Review Period.        The Settlement Administrator shall have one

   hundred eighty (180) days after the Final Settlement Date within which to process the Claims and

   remit to Claimants the appropriate amounts for the Borrowers who submitted valid Claims (the

   “Claim Payment Date”).       Defendants shall fund all amounts required by the Settlement

   Administrator for distribution of Settlement Claim Relief to Borrowers who submitted valid claims

   not later than 15 days prior to the Claim Payment Date. Checks remitted to Settlement Class

   Members and not negotiated within ninety (90) days after issuance shall be cancelled (the checks

   shall state “void after 90 days”), and Defendants and their Affiliates shall not have any further

   obligation to continue efforts to distribute Claim Relief to such Claimant. The Settlement

   Administrator shall refund to Defendants all funds on deposit to fund checks that become “void

   after 90 days.” No interest shall be included as an element of, or be payable or paid on any claimed

   amount.

                  7.3.4. Defendants are only responsible to pay valid claims as approved by the

   Settlement Administrator. There are no unclaimed property rights or interest by Settlement

   Class Members who do not file valid claims. A “valid claim” means a Claim Form submitted

   by a Settlement Class Member that: (1) is submitted in accordance with the Instructions

   accompanying the Claim Form and the provisions of the Stipulation of Settlement

   implementing this Settlement Agreement; (2) is accurately, fully, and truthfully completed

   and executed, with all of the information requested in the Claim Form, by a Settlement Class

   Member; (3) is signed physically or by e-signature by a Settlement Class Member or other

   person with authority to sign for and bind the Settlement Class Member, subject to the



                                                   37
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 38 of 123 PageID: 1346




   penalties of perjury; and (4) returned via mail or private carrier and post-marked by the Claims

   Deadline or received by mail or on-line submission by midnight of the Claims Deadline

   (Eastern Time). The Settlement Administrator’s determination on the validity of all claims

   shall be final and binding upon the parties, subject to the audit provisions set forth in Section

   7.3.1.

            7.4.   Information Available to Class Counsel. Upon the reasonable request of Class

   Counsel, the Settlement Administrator shall inform Class Counsel, among other things and with

   the exception of confidential information, non-public personal information, and other information

   protected by privacy laws, of the amount of any Settlement Class Member’s LPI premium

   associated with a Claimant’s LPI Policy reflected in the electronic information provided to the

   Settlement Administrator by Defendants. Nothing in this Section or this Settlement Agreement

   shall authorize the Settlement Administrator to disclose to Class Counsel any confidential

   information, non-public personal information, and other information protected by privacy laws.

   8.       COVENANTS

            The Settling Parties covenant and agree as follows:

            8.1.   Covenants Not to Sue. Named Plaintiffs and the Settlement Class covenant and

   agree: (i) not to file, commence, prosecute, intervene in, or participate in (as class members or

   otherwise) any action in any jurisdiction based on or relating to any of the Released Claims, or the

   facts and circumstances relating thereto, against any of the Released Parties; (b) not to organize or

   solicit the participation of Settlement Class Members in a separate class for purposes of pursuing

   any action (including by seeking to amend a pending complaint to include class allegations, or

   seeking class certification in a pending action in any jurisdiction) based on or relating to any of

   the Released Claims or the facts and circumstances relating thereto; and (c) that the foregoing



                                                    38
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 39 of 123 PageID: 1347




   covenants and this Agreement shall be a complete defense to any of the Released Claims against

   any of the Released Parties.

          8.2.    Cooperation. The Settling Parties agree to cooperate reasonably and in good faith

   with the goal of obtaining entry of a final Judgment as quickly as is reasonably practicable and

   expeditiously reaching agreement on the matters requiring mutual agreement as set forth in this

   Settlement Agreement, including, but not limited to, the expeditious agreement to the terms of all

   class notice documents and settlement administration protocols, and the preparation and execution

   of all other reasonable documents necessary to achieve Final Approval of the Settlement by the

   Court. Further, the Named Plaintiffs and Defendants shall consult with mediator Jonathan Marks

   as necessary in effectuating this Section.

   9.     REPRESENTATIONS AND WARRANTIES

          9.1.    Representations and Warranties.

                  9.1.1. Named Plaintiffs represent and warrant that they are the sole and exclusive

   owners of all Released Claims and that they have not assigned or otherwise transferred any interest

   in any of the Released Claims against any of the Released Parties, and further covenant that they

   will not assign or otherwise transfer any interest in any Released Claims.

                  9.1.2. Named Plaintiffs represent and warrant that they have no surviving claims

   or causes of action against any of the Released Parties with respect to any of the Released Claims.

          9.2.    The Settling Parties’ Representations and Warranties. The Settling Parties, and

   each of them on his, her, or its own behalf only, represent and warrant:

                  9.2.1. That they are voluntarily entering into the Settlement Agreement as a result

   of arm’s-length negotiations among their counsel, that in executing the Settlement Agreement,

   they are relying solely upon their own judgment, belief, and knowledge, and the advice and



                                                    39
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 40 of 123 PageID: 1348




   recommendations of their own independently selected counsel, concerning the nature, extent and

   duration of their rights and claims hereunder and regarding all matters which relate in any way to

   the subject matter hereof; and that, except as provided herein, they have not been influenced to

   any extent whatsoever in executing the Settlement Agreement by representations, statements, or

   omissions pertaining to any of the foregoing matters by any Party or by any person representing

   any party to the Settlement Agreement. Each of the Settling Parties assumes the risk of mistake

   as to facts or law.

   10.     RELEASES

           10.1.   Released Claims of Settlement Class. Upon the Final Settlement Date, each

   member of the Settlement Class and their family members, executors, representatives, guardians,

   wards, heirs, estates, bankruptcy estates, bankruptcy trustees, successors, predecessors, joint

   tenants, tenants in common, tenants by the entirety, co-mortgagors, co-obligors, co-debtors,

   attorneys, agents and assigns, and all those who claim through them or who assert claims (or could

   assert claims) on their behalf, shall, by operation of the final Judgment, be deemed to have fully,

   conclusively, irrevocably, forever, and finally released, relinquished, and discharged the Released

   Parties from any and all claims, actions, causes of action, suits, debts, sums of money, payments,

   obligations, reckonings, promises, damages, penalties, attorney’s fees and costs, liens, judgments,

   and demands of any kind whatsoever that each member of the Settlement Class may have until the

   close of the Settlement Class Period or may have had in the past, whether in arbitration,

   administrative, or judicial proceedings, whether as individual claims or as claims asserted on a

   class basis, whether past or present, mature or not yet mature, known or unknown, suspected or

   unsuspected, whether based on federal, state, or local law, statute, ordinance, regulations, contract,

   common law, or any other source, that were or could have been sought or alleged in the Litigation



                                                    40
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 41 of 123 PageID: 1349




   that relate, concern, arise from, or pertain in any way to the Released Parties’ conduct, policies, or

   practices concerning the placement, issuance, or facilitation of LPI Policies or to the receipt or

   disclosure or nondisclosure of charges related to the advancing of LPI premiums during the

   Settlement Class Period, including but not limited to conduct, policies or practices concerning LPI

   Policies or to charges for the placement of LPI Policies during the Settlement Class Period. In

   agreeing to this Release, Named Plaintiffs explicitly acknowledge that unknown losses or claims

   could possibly exist and that any present losses may have been underestimated in amount or

   severity.

                  10.1.1. The Release in Section 10.1 shall include, but not be limited to, all claims

   related to CIT Bank’s or Financial Freedom’s insurance requirements; the relationship, whether

   contractual or otherwise, between any of the Released Parties or their Affiliates, or any other

   insurance carriers, insurance brokers, or insurance agents from whom CIT Bank or Financial

   Freedom procured or obtained coverage insuring residential property owned by any Settlement

   Class Member, regarding LPI, including, but not limited to, the procuring, underwriting,

   placement, insurance tracking, or costs of LPI Policies; the coverage amount, duration, issue date,

   alleged “backdating,” or alleged excessiveness of any LPI Policies placed or charged by CIT Bank

   or Financial Freedom; the payment or receipt of commissions, expense reimbursements, alleged

   “kickbacks,” or any other compensation under any LPI Policies placed or charged by CIT Bank or

   Financial Freedom; any alleged tortious interference by the Insurance Entities with mortgage loans

   serviced by CIT Bank or Financial Freedom; the receipt or disclosure or non-disclosure of any and

   all payments, expenses, fees, finance charges, other charges, or features pertaining in any way to,

   in connection with, or under any LPI Policies or coverage under such LPI Policies and charges for

   such coverage placed or charged by CIT Bank or Financial Freedom; the receipt or non-disclosure



                                                    41
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 42 of 123 PageID: 1350




   of any benefit under any LPI Policies or coverage under such LPI Policies and charges for such

   coverage placed or charged by CIT Bank or Financial Freedom; the content, manner, or accuracy

   of any communications regarding the placement of any LPI Policies by CIT Bank or Financial

   Freedom; and to the regulatory approval or non-approval of any LPI Policy, or the premium

   thereon, placed or charged by CIT Bank or Financial Freedom. Each Settlement Class Member

   shall be considered, by operation of the Final Judgment, to have received full and final redress,

   including but not limited to any refund, reimbursement, restitution, or damages for the conduct

   covered by the release.

                  10.1.2. The Release in Section 10.1 shall not cover claims arising after the close of

   the Settlement Class Period, nor insurance claims for casualty losses relating to properties insured

   under any LPI Policy placed or charged for by CIT Bank or Financial Freedom. Nothing in Section

   10.1 shall be deemed a release of any Settlement Class Member’s respective rights and obligations

   under this Agreement.

                  10.1.3. Except to the extent that any such obligation is being released pursuant to

   Section 10.1, this Settlement Agreement shall not release Defendants from any existing obligation

   to any Settlement Class Member under any loan, note, mortgage, or deed of trust. This provision

   is not meant to and does not limit the Release in Section 10.1.

          10.2.   The Named Plaintiffs and Class Counsel further represent that there are no

   outstanding liens or claims against the Gray Litigation or the Wieck Action, it being recognized

   that the Named Plaintiffs will solely be charged with the responsibility to satisfy any other liens

   or claims asserted against the Gray Litigation and the Wieck Action.

          10.3.   Without in any way limiting their scope, these Releases cover by example and

   without limitation, any and all claims for attorneys’ fees, costs, expert fees, or consultant fees,



                                                   42
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 43 of 123 PageID: 1351




   interest, or litigation fees, or any other fees, costs, and/or disbursements incurred by Class Counsel,

   the Named Plaintiffs and their counsel, or any Settlement Class Members in connection with or

   related in any manner to the Gray Litigation or the Wieck Action, the settlement of the Gray

   Litigation or the Wieck Action, the administration of such Settlement, and/or the Released Claims,

   except to the extent otherwise specified in the Settlement Agreement.

          10.4.   In connection with the foregoing Releases, the Named Plaintiffs and each

   Settlement Class Member shall be deemed, as of the entry of the final Judgment, to have waived

   any and all provisions, rights, benefits conferred by Section 1542 of the California Civil Code, and

   any statute, rule and legal doctrine similar, comparable, or equivalent to California Civil Code

   Section 1542, which provides that:

          A general release does not extend to claims which the creditor does not know
          or suspect to exist in his or her favor at the time of executing the release, which
          if known by him or her must have materially affected his or her settlement
          with the debtor.

          To the extent that anyone might argue that these principles of law are applicable—

   notwithstanding that the Settling Parties have chosen New Jersey law to govern this Settlement

   Agreement—the Named Plaintiffs hereby agree, and each Settlement Class Member will be

   deemed to agree, that the provisions of all such principles of law or similar federal or state laws,

   rights, rules, or legal principles, to the extent they are found to be applicable herein, are hereby

   knowingly and voluntarily waived, relinquished, and released. The Named Plaintiffs recognize,

   and each Settlement Class Member will be deemed to recognize, that, even if they may later

   discover facts in addition to or different from those which they now know or believe to be true,

   they nevertheless agree that, upon entry of the final Judgment, they fully, finally, and forever settle

   and release any and all claims covered by these Releases. The Settling Parties acknowledge that

   the foregoing Releases were bargained for and are a material element of the Agreement.


                                                     43
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 44 of 123 PageID: 1352




          10.5.   This Agreement and the Releases herein do not affect the rights of Settlement Class

   Members who timely and properly submit a Request for Exclusion from the Settlement in

   accordance with the requirements in Section 11 of this Settlement Agreement.

          10.6.   The administration and consummation of the Settlement as embodied in this

   Settlement Agreement shall be under the authority of the Court. The Court shall retain jurisdiction

   to protect, preserve, and implement the Settlement Agreement, including, but not limited to,

   enforcement of the Releases contained in the Agreement. The Court shall retain jurisdiction in

   order to enter such further orders as may be necessary or appropriate in administering and

   implementing the terms and provisions of the Settlement Agreement.

          10.7.   Upon issuance of the final Judgment: (i) the Settlement Agreement shall be the

   exclusive remedy for any and all Settlement Class Members, except those who have properly

   requested exclusion (opted out) in accordance with the terms and provisions hereof; (ii) the

   Released Parties shall not be subject to liability or expense for any of the Released Claims to any

   Settlement Class Member(s); (iii) Settlement Class Members who have not opted out shall be

   permanently barred and enjoined from filing, commencing, prosecuting, intervening in, or

   participating in (as class members or otherwise) any action in any jurisdiction based on or relating

   to any of the Released Claims or the facts and circumstances relating thereto; and (iv) Settlement

   Class Members who have not opted out shall be permanently barred and precluded from organizing

   Settlement Class Members, or soliciting the participation of Settlement Class Members, for

   purposes of pursuing any action (including by seeking to amend a pending complaint to include

   class allegations, or seeking class certification in a pending action in any jurisdiction) based on or

   relating to any of the Released Claims or the facts and circumstances relating thereto.




                                                    44
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 45 of 123 PageID: 1353




          10.8.   Nothing in this Settlement Agreement and Releases shall preclude any action to

   enforce the terms of the Settlement Agreement, including participation in any of the processes

   detailed therein. The Releases set forth herein are not intended to include the release of any rights

   or duties of the Settling Parties arising out of the Settlement Agreement, including the express

   warranties and covenants contained herein.

   11.    OPT-OUT RIGHTS

          11.1.   A Settlement Class Member who wishes to opt out of the Settlement Class must do

   so in writing. In order to opt out, a Settlement Class Member must complete and send to the

   Settlement Administrator, at the address listed in the Class Notice and on the Settlement Website

   for this Settlement, a Request for Exclusion that is postmarked no later than the Opt Out Deadline,

   as specified in the Class Notice (or as the Court otherwise requires). The Request for Exclusion

   must: (a) identify the case name; (b) identify the name and address of the Settlement Class

   Member; (c) be personally signed by the Settlement Class Member requesting exclusion; and (d)

   contain a statement that indicates a desire to be excluded from the Settlement Class in the Gray

   Litigation, such as “I hereby request that I be excluded from the proposed Settlement Class in the

   Gray Class Action.” Mass or class opt outs shall not be allowed.

                  11.1.1. Any Settlement Class Member who does not opt out of the Settlement in

   the manner described herein shall be deemed to be part of the Settlement Class, and shall be bound

   by all subsequent proceedings, orders, and judgments.

                  11.1.2. A Settlement Class Member who desires to opt out must take timely

   affirmative written action pursuant to this Section (Section 11), even if the Settlement Class

   Member desiring to opt out of the Class (a) files or has filed a separate action against any of the




                                                    45
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 46 of 123 PageID: 1354




   Released Parties, or (b) is, or becomes, a putative or actual class member in any other class action

   filed against any of the Released Parties.

           11.2.   Any Settlement Class Member who properly opts out of the Settlement Class shall

   not: (a) be bound by any orders or judgments relating to the Settlement; (b) be entitled to relief

   under, or be affected by, the Agreement; (c) gain any rights by virtue of the Agreement; or (d) be

   entitled to object to any aspect of the Settlement.

           11.3.   The Settlement Administrator shall provide Class Counsel and Defense Counsel

   with a list of all timely Requests For Exclusion within seven (7) business days after the Opt Out

   Deadline.

           11.4.   If the number of Settlement Class Members who properly and timely exercise their

   right to opt out of the Settlement Class exceeds five percent (5%) of the total number of Settlement

   Class Members, the Settling Parties stipulate and agree that Defendants shall have the right to

   terminate this Agreement without penalty or sanction.

           11.5    Except for those Settlement Class Members who timely and properly file a Request

   for Exclusion in accordance with Section 11, all other Settlement Class Members will be deemed

   to be Settlement Class Members for all purposes under the Agreement, and upon the Final

   Settlement Date, will be bound by its terms, regardless of whether they receive any monetary relief

   or any other relief.

   12.     OBJECTIONS

           12.1.   Overview. Any potential Settlement Class Member who does not opt out of the

   Settlement may object to the Settlement. To object, the Settlement Class Member must comply

   with the procedures and deadlines in this Agreement.




                                                    46
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 47 of 123 PageID: 1355




          12.2.   Process. Any potential Settlement Class Member who wishes to object to the

   Settlement must do so in writing on or before the Objection Deadline, as specified in the Class

   Notice and Preliminary Approval Order. The written objection must be filed with the Clerk of

   Court, and mailed (with the requisite postmark) to Class Counsel and Defense Counsel (at the

   addresses identified in Section 19.1), no later than the Objection Deadline.

                  12.2.1. The requirements to assert a valid written objection shall be set forth in the

   Class Notice and on the Settlement Website, and, to be valid, the written objection must include:

   (a) the case name and number; (b) the name, address, telephone number of the Settlement Class

   Member objecting and, if represented by counsel, of his/her counsel; (c) the basis for the objection;

   and (d) a statement of whether he/she intends to appear at the Final Approval Hearing, either with

   or without counsel.

                  12.2.2. Any Settlement Class Member who fails to object to the Settlement in the

   manner described in the Class Notice and consistent with this Section shall be deemed to have

   waived any such objection, shall not be permitted to object to any terms or approval of the

   Settlement at the Final Approval Hearing, and shall be foreclosed from seeking any review of the

   Settlement or the terms of the Agreement by appeal or other means.

          12.3.   Appearance. Subject to approval of the Court, any Class Member who files and

   serves a written objection in accordance with Section 12.2 and the Class Notice may appear, in

   person or by counsel, at the Final Approval Hearing held by the Court, to show cause why the

   proposed Settlement should not be approved as fair, adequate, and reasonable, but only if the

   objecting Settlement Class Member: (a) files with the Clerk of the Court a notice of intention to

   appear at the Final Approval Hearing by the Objection Deadline (“Notice Of Intention To




                                                    47
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 48 of 123 PageID: 1356




   Appear”); and (b) serves the Notice of Intention to Appear on all counsel designated in the Class

   Notice by the Objection Deadline.

                  12.3.1. The Notice of Intention to Appear must include copies of any papers,

   exhibits, or other evidence that the objecting Settlement Class Member will present to the Court

   in connection with the Final Approval Hearing.

                  12.3.2. Any Settlement Class Member who does not file a Notice of Intention to

   Appear in accordance with the deadlines and other specifications set forth in the Agreement and

   Class Notice shall not be entitled to appear at the Final Approval Hearing and raise any objections.

   13.    SETTLEMENT APPROVAL

          13.1.   Within seven (7) days of this Agreement’s date, Named Plaintiffs shall apply to the

   Court for entry of the proposed Preliminary Approval Order and setting of a Final Approval

   Hearing.

          13.2.   Not later than fifteen (15) days before the Final Approval Hearing, the Settlement

   Administrator will provide Defense counsel with an affidavit or declaration by a competent affiant

   or declarant, attesting that the Class Notice has been disseminated in accordance with the

   Preliminary Approval Order and identifying the number of Requests for Exclusion to the

   Settlement. Not later than ten (10) days before the Final Approval Hearing, Class Counsel shall

   file the affidavit or declaration with the Court prior to the Final Approval Hearing.

          13.3.   Named Plaintiffs shall move for and brief the issue of Final Approval of the

   Settlement in accordance with the Preliminary Approval Order or such other or further order of

   the Court.

          13.4.   At the Final Approval Hearing, Named Plaintiffs shall move for entry of the

   proposed Judgment and present arguments in support thereof.



                                                    48
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 49 of 123 PageID: 1357




          13.5.   Not later than ten (10) days after the Final Settlement Date, Settlement Class

   Members shall dismiss with prejudice all claims, actions, or proceedings that have been brought

   by or involve any Settlement Class Member in any other jurisdiction and that are released pursuant

   to this Settlement Agreement.

   14.    CERTIFICATION OF NATIONWIDE SETTLEMENT CLASS FOR
          SETTLEMENT PURPOSES

          14.1.   On October 25, 2019, Plaintiff filed an Amended Complaint adding Julia Wieck as

   a plaintiff and conforming the definition of the Class therein to that appearing in Section 3 above.

   All Parties consented to this amendment for purposes of effectuating this Settlement.

          14.2.   After the Preliminary Approval Order is entered, Named Plaintiffs shall move for

   Final Approval of the Settlement and entry of Final Judgment, and shall request that the

   preliminary certification of the nationwide Settlement Class for settlement purposes be made final.

          14.3.   If the Settlement is not granted final approval, or this Agreement is otherwise

   terminated or rendered null and void, the certification of the above-described nationwide

   Settlement Class shall be automatically vacated and shall not constitute evidence or a binding

   determination that the requirements for certification of a class for trial purposes in this or any other

   action can be or have been satisfied; in such circumstances, Defendants reserve and shall have all

   rights to challenge certification of a nationwide Settlement Class or any other Class for trial

   purposes in the Litigation, or in any other action, on all available grounds as if no nationwide

   Settlement Class had been certified.

   15.    ATTORNEYS’ FEES, EXPENSES, AND NAMED PLAINTIFFS’ CASE
          CONTRIBUTION AWARD

          15.1.   Any application for Attorneys’ Fees and Expenses shall not exceed $1,500,000 in

   attorneys’ fees and $62,559 in expenses.



                                                     49
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 50 of 123 PageID: 1358




          15.2.   Settlement Class Counsel in the Action may apply to and ask the court for an award

   of Attorneys' Fees and costs in an amount not to exceed $1,500,000 in attorneys’ fees and $62,559

   in expenses. Provided the total fees and costs awarded by the Court do not exceed $1,562,559,

   Defendants shall pay the Attorneys’ Fees and cost awards made by the Court in the Final Order

   and Judgment in the Action within ten (10) business days after the Final Settlement Date. Class

   Counsel agree that the amounts of such costs and fees shall compensate them for all legal work in

   the Gray Litigation and the Wieck Action, as well as for all legal work and costs that may be

   incurred after the date of the Final Judgment. Within thirty (30) days after the entry of the Final

   Order and Judgment, Defendants shall deposit the Attorneys’ Fees and costs awarded by the Court

   (not to exceed $1,562,559) in an interest-bearing account of Defendants’ choosing. The Attorneys’

   Fees and costs, along with any interest earned, shall be disbursed to the firm Law Office of

   Roosevelt N. Nesmith, LLC within ten (10) business days after the Final Settlement Date. In no

   event shall Defendants be obligated to pay attorneys’ fees and costs in an amount greater than

   $1,562,559 in connection with this Action, or the settlement of the Released Claims. If for any

   reason an award of Attorneys’ Fees and costs exceeds $1,562,559, within five (5) days of the order

   of such an award, Defendants shall have the right, and they may, within their sole discretion,

   terminate this Settlement and have this Settlement Agreement deemed null and void. If for any

   reason the Final Order and Judgment do not become final (i.e., the Final Settlement Date does not

   occur), all money in the interest-bearing account shall be returned to Defendants within five (5)

   days after the occurrence of the condition or event that prevents the Final Order and Judgment

   from becoming final. In the event the Court awards Class Counsel less than $1,562,559 in

   Attorneys’ Fees and Expenses, this Settlement Agreement shall nonetheless remain in full force

   and effect.



                                                   50
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 51 of 123 PageID: 1359




          15.3.    Named Plaintiff Case Contribution Award. For their endeavors on behalf of the

   Settlement Class, and in addition to any Claim Relief otherwise due them as members of the

   Settlement Class, Defendants shall pay to the Named Plaintiffs in the Action the following awards:

   (i) Monica Gray, Jasmine Gray-Oliver, and Justin Gray shall collectively receive the sum of

   $15,000; and (ii) Julia Wieck shall receive the sum of $15,000. Defendants shall deliver to

   Settlement Class Counsel checks made payable to these Representative Plaintiffs in these amounts

   within thirty (30) days after the Final Settlement Date.

                   15.3.1. If the Court awards the Named Plaintiffs a Case Contribution Award, each

   shall provide to Defendants a completed W9 form within ten (10) business days after the Final

   Judgment.

          15.4.    The procedure for and the grant or denial or allowance or disallowance by the Court

   of the Attorneys’ Fees and Expenses and Case Contribution Awards are to be considered by the

   Court separately from the Court’s consideration of the fairness, reasonableness, and adequacy of

   the Settlement, and any order or proceedings relating to the applications for Attorneys’ Fees and

   Expenses and Case Contribution Award, or any appeal from any order relating thereto or reversal

   or modification thereof, will not operate to terminate or cancel this Agreement, or affect or delay

   the finality of Judgment approving the Agreement and the Settlement, except as provided for in

   Section 15.2.

   16.    CONFIDENTIALITY; COMMUNICATIONS TO MEDIA AND PUBLIC

          16.1     The Parties agree that the terms of this Settlement shall remain confidential and not

   be disclosed by any party until the Settlement Agreement is filed in connection with Named

   Plaintiffs’ Preliminary Approval Application, except to the other defendants in the Wieck Matter,




                                                    51
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 52 of 123 PageID: 1360




   to investors in the relevant reverse mortgage loans, or to the Parties’ auditors, regulators, insurers,

   or reinsurers.

          16.2      The Named Plaintiffs and Defendants agree further that both before and after

   Preliminary Approval of the Settlement, they shall not publish a press release or a release on the

   Internet concerning the Settlement without all the other Parties’ prior review and written approval.

          16.3      The Named Plaintiffs and Defendants agree that both before and after Preliminary

   Approval, if any print or electronic media outlet contacts any of the Parties or their counsel seeking

   information or a statement regarding the Settlement, in the absence of a response agreed upon by

   Named Plaintiffs and Defendants, no information will be provided in response to such inquiries

   except to the extent such information appears as part of the public record. The parties and their

   counsel agree not to disparage one another as part of any public comment.

          16.4      For the avoidance of any doubt, nothing in this Settlement Agreement prevents the

   Parties or the Released Parties from making any disclosures required to effectuate this Settlement

   Agreement or from making any disclosures required by law.

   17.    TERMINATION AND EFFECT THEREOF

          17.1.     This Agreement shall be terminable by any Party if any of the conditions of Section

   3 are not fully satisfied, or by Defendants if the conditions of Section 11.4 occur, unless they are

   waived in writing signed by authorized representatives of the parties maintaining such rights.

          17.2.     This Agreement shall also terminate at the discretion of any Named Plaintiffs or

   Defendant if: (1) the Court, or any appellate court(s), rejects, modifies, or denies approval of any

   portion of this Agreement or the proposed Settlement that is material, including without limitation,

   the terms or relief, the findings or conclusions of the Court, the provisions relating to Class Notice,

   the definition of the Settlement Class, and/or the terms of the Releases; (2) the Court, or any



                                                     52
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 53 of 123 PageID: 1361




   appellate court(s), does not enter or completely affirm, or alters, or restricts, or expands, any

   portion of the final Judgment, or any of the District Court’s findings of fact or conclusions of law,

   that is material; or (3) if all of the conditions required to be met before the Final Settlement Date

   do not occur.

          17.3.    If this Agreement is terminated as provided herein, either automatically or by a

   Party, the Settlement shall be null and void from its inception and the Settling Parties will be

   restored to their respective positions in the Gray Litigation as of the date of Preliminary Approval.

   In such event, the terms and provisions of this Agreement will have no further force and effect

   with respect to the Settling Parties and will not be used in the Gray Litigation, or in any other

   proceeding for any purpose, and any Judgment or order entered by the Court in accordance with

   the terms of this Agreement will be treated as vacated, nunc pro tunc.

   18.    MISCELLANEOUS PROVISIONS

          18.1.    Named Plaintiffs and Settlement Class Members who have made or who make a

   claim for benefits in the future on their LPI Policy will not be affected in any way as a result of

   their participation in this Settlement, and may participate in this Settlement to the same extent as

   Named Plaintiffs or Settlement Class Members who have not made a claim on their LPI Policy.

          18.2     There will be no offset to any amounts received by Named Plaintiffs or any

   Settlement Class Member under this Settlement to account for any payments to Named Plaintiffs

   or Settlement Class Members under the National Mortgage Settlement or any other settlement

   between CIT Bank and any governmental or private entity.

          18.3.    The Settling Parties acknowledge that it is their intent to consummate this

   Agreement, and they agree to cooperate to the extent reasonably necessary to effectuate and




                                                    53
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 54 of 123 PageID: 1362




   implement all terms and conditions of this Agreement and to exercise their best efforts to

   accomplish the foregoing terms and conditions of this Agreement.

          18.4.   The arrangements embodied in the settlement are the result of compromise and

   accord, and shall not be considered an admission of liability or responsibility by Defendants or

   their Affiliates, officers, agents, servants, employees, insurers and attorneys, who or which

   continue to deny any violation or liability and disclaim any responsibility to the Settlement Class

   Members with respect to any and all alleged claims which those Settlement Class Members have

   asserted in the Action, could have asserted in the Gray Litigation and Wieck Action, or they may

   assert against Defendants or their Affiliates in the Gray Litigation and Wieck Action or otherwise.

   The amounts paid are to compromise the Claimants’ claim for damages and the amounts paid

   represent the Claimants’ compensation for such alleged damages.

          18.5    The Settling Parties intend the Settlement to be a final and complete resolution of

   all disputes between them with respect to the Gray Litigation and the Wieck Action. The Settlement

   compromises claims that are contested and will not be deemed an admission by any Settling Party

   as to the merits of any claim or defense. The Settling Parties agree that the consideration provided

   to the Settlement Class and the other terms of the Settlement were negotiated in good faith and at

   arm’s length by the Settling Parties, and reflect a Settlement that was reached voluntarily after

   consultation with competent legal counsel.

          18.6.   Neither this Agreement nor the Settlement, nor any act performed or document

   executed pursuant to or in furtherance of this Agreement or the Settlement is or may be deemed to

   be or may be used as an admission or evidence of the validity of any Released Claims, or of any

   wrongdoing or liability of any Defendant; or is or may be deemed to be or may be used as an

   admission of, or evidence of, any fault, omission, wrongdoing, or liability of any Defendant in any



                                                   54
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 55 of 123 PageID: 1363




   civil, criminal, or administrative proceeding in any court, administrative agency, or other tribunal.

   Defendants may file this Agreement and/or the Judgment in any action that may be brought against

   them in order to support any defense or counterclaim, including, without limitation, those based

   on principles of res judicata, collateral estoppel, release, good faith settlement, judgment bar or

   reduction, or any other theory of claim preclusion, issue preclusion, or similar defense or

   counterclaim.

          18.7.    All agreements made and orders entered during the course of the Gray Litigation

   relating to the confidentiality of information will survive this Agreement.

          18.8.    All of the Exhibits to this Agreement are material and integral parts hereof and are

   fully incorporated herein by this reference.

          18.9.    This Agreement may be amended or modified only by a written instrument signed

   by or on behalf of all Named Plaintiffs and Defendants or their respective successors-in-interest.

          18.10. This Agreement and the Exhibits attached hereto constitute the entire agreement

   among the Settling Parties, and no representations, warranties, or inducements have been made to

   any Party concerning this Agreement or its Exhibits other than the representations, warranties, and

   covenants covered and memorialized herein. Except as otherwise provided herein, the Settling

   Parties will bear their own respective costs.

          18.11. Class Counsel, on behalf of the Settlement Class, are expressly authorized by

   Named Plaintiffs to take all appropriate action required or permitted to be taken by the Class

   pursuant to this Agreement to effectuate its terms, and are expressly authorized to enter into any

   modifications or amendments to this Agreement on behalf of the Settlement Class that Class

   Counsel deem appropriate.




                                                    55
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 56 of 123 PageID: 1364




          18.12. This Agreement may be executed in one or more counterparts. All executed

   counterparts and each of them will be deemed to be one and the same instrument. A complete set

   of counterparts will be submitted to the Court.

          18.13. This Agreement will be binding upon, and inure to the benefit of, the successors

   and assigns of the Settling Parties.

          18.14. The Court will retain jurisdiction with respect to implementation and enforcement

   of the terms of this Agreement, and all Settling Parties hereto submit to the jurisdiction of the

   Court for purposes of implementing and enforcing the Settlement.

          18.15. None of the Settling Parties, or their respective counsel, will be deemed the drafter

   of this Agreement or its Exhibits for purposes of construing the provisions thereof. The language

   in all parts of this Agreement and its Exhibits will be interpreted according to its fair meaning, and

   will not be interpreted for or against any Settling Party as the drafter thereof.

          18.16. The Settling Parties stipulate to stay all proceedings in the Gray Litigation until the

   approval of this Agreement has been finally determined, except the stay of proceedings shall not

   prevent the filing of any motions, affidavits, and other matters necessary to obtain and preserve

   final judicial approval of this Agreement.

          18.17. Except as agreed by the Parties in writing, within thirty (30) days after the Final

   Settlement Date, Class Counsel shall destroy all electronically stored information, testimony, or

   other information produced by Defendants in the Gray Litigation and the defendants in the Wieck

   Action, including the mediation for the Gray Litigation, and shall so certify in writing.

          18.18. The Settlement shall be governed by the laws of the State of New Jersey, except to

   the extent that the law of the United States governs any matters set forth herein, in which case such

   federal law shall govern.



                                                     56
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 57 of 123 PageID: 1365




           18.19. The following principles of interpretation apply to the Agreement: (a) the plural of

   any defined term includes the singular, and the singular of any defined term includes the plural, as

   the case may be; (b) references to a person are also to the person’s successor-in-interest; and (c)

   whenever the words “include,” includes,” or ‘including” are used in the Agreement, they shall not

   be limiting, but rather shall be deemed to be followed by the words “without limitation.”

           18.20. The Settlement Agreement shall not be subject to collateral attack by any

   Settlement Class Member or any recipient of the notices of the Settlement Class after the Judgment

   is entered.

   19.     NOTICES

           19.1.   All Notices (other than the Class Notice) required by the Agreement shall be made

   in writing and communicated by fax and mail to the following addresses:

   All Notices to Class Counsel shall be sent to Class Counsel, c/o:
   Roosevelt N. Nesmith
   Law Office of Roosevelt N. Nesmith, LLC
   363 Bloomfield Avenue, Suite. 2C
   Montclair, New Jersey 07042
   Telephone: (973) 259-6990
   Facsimile: (866) 848-1368

   Counsel for Named Plaintiffs and Class

   All Notices to Defense Counsel shall be sent to Defense Counsel, c/o:

   Louis Smith
   Greenberg Traurig LLP
   500 Campus Drive, Suite 400
   Florham Park, NJ 07932
   Telephone: (973) 360-7915
   Facsimile: (973) 295-1256

   Counsel for CIT Bank, N.A.

   Robyn Quattrone
   Mitchell Sandler LLC
   1120 20th Street, NW, Suite 725


                                                   57
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 58 of 123 PageID: 1366




   Washington DC 20026
   Telephone: (202) 886-5260
   Facsimile:
   Counsel for QBE Insurance Corporation,
   QBE FIRST Insurance Agency, Inc. and
   MIC General Insurance Corporation

          19.2.   The notice recipients and addresses designated above may be changed by written

   agreement of the Named Plaintiffs and Defendants.

          19.3.   Upon the request of any of the Named Plaintiffs and Defendants, the Named

   Plaintiffs and Defendants agree to promptly provide each other with copies of objections, Requests

   for Exclusion, or other similar documents received from Settlement Class Members in response to

   the Class Notice.




                                                  58
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 59 of 123 PageID: 1367
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 60 of 123 PageID: 1368




                               EXHIBIT A
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 61 of 123 PageID: 1369




                                         Exhibit A
                              Instructions for CLAIM FORM
                                    Important Information About
                                  Making a Claim for Settlement Relief

    I.        HOW TO MAKE A CLAIM FOR SETTLEMENT RELIEF

          A.      Eligibility for Settlement Relief

          You may be entitled to a reimbursement of certain charges for Lender-Placed Insurance that
   were imposed on your reverse mortgage account by Financial Freedom. 1

           If Financial Freedom charged you, or the Borrower from whom you inherited property that
   secured a reverse mortgage loan serviced by Financial Freedom, for a hazard or wind-only Lender-
   Placed Insurance (“LPI”) policy covering residential property issued by, subscribed by, or procured
   or obtained through Balboa Insurance Company, QBE Insurance Corporation, QBE FIRST
   Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc., MIC General Insurance Corporation,
   Seattle Specialty Insurance Services, Inc., Certain Underwriters at Lloyd’s, London, or Great Lakes
   Reinsurance (UK), PLC n/k/a Great Lakes Insurance SE during the period February 2, 2012 through
   July 31, 2018, you may be entitled to a payment in the amount of 6% or 10% of the net LPI premium
   for that LPI policy (“LPI Settlement Relief”).

          B.      How to Make a Claim for Settlement Relief

           If you are entitled to and wish to make a claim for Settlement relief, you must complete the
   enclosed Claim Form, and mail it to Gray v. CIT Bank, c/o __________________, P.O. Box ______,
   _________, ___ _____--____, with a postmark of no later than 60 days after the Final Settlement
   Date (as defined in the Settlement Agreement), 2 or, if a private mail carrier is used, a label reflecting
   that the mail date is no later than 60 days after the Final Settlement Date (the “Claim Deadline”).
   You may also complete and submit a Claim Form on the Settlement Website
   [www.GrayFinancialFreedomSettlementInfo.com] but must separately upload the required

          1
            “Financial Freedom” means Financial Freedom, a division of OneWest Bank, FSB, which
   later was known as Financial Freedom, a division of OneWest Bank, N.A., and later was known as
   Financial Freedom, a division of CIT Bank, N.A. (“CIT Bank”), until CIT Bank sold the Financial
   Freedom reverse mortgage servicing business on May 31, 2018.
          2
             The Final Settlement Date is the date on which the judgment in this case (“Judgment”)
   becomes Final. If no appeal has been taken from the Judgment, the Final Settlement Date means the
   date on which the time to appeal has expired. If any appeal has been taken from the Judgment, the
   Final Settlement Date means the date on which all appeals have been finally disposed of in a manner
   that affirms the Judgment. Thus, the Claim Deadline will be no earlier than __________ ___, 2020.

                                                       1
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 62 of 123 PageID: 1370




   verification documents to the Settlement Website pursuant to the instructions on the Website, no
   later than the Claim Deadline. If the Court approves the Settlement and enters Judgment on the date
   of the Fairness Hearing and no appeal is filed, the deadline to submit a properly completed and
   accurate Claim Form will be no earlier than __________ ___, 2020. If you fail to submit your Claim
   Form as required by these Instructions, you will not be able to obtain a settlement credit or payment.

                  1. How to Answer the Question on the Claim Form to Determine If You Are A
                     Member of the Settlement Class.

          The question addresses whether you are a member of the Settlement Class. If Financial
   Freedom charged you, or the Borrower from whom you inherited property that secured a reverse
   mortgage loan serviced by Financial Freedom, for a hazard or wind-only LPI policy as set forth in
   Section A above, and you meet all of the conditions described in Section 1 of the Claim Form, you
   may check “Yes” in response to the question.

                  2. Affirmations and Verification of Your Claim

           For those Claimants who have been charged by Financial Freedom for LPI, your Claim Form
   must be completely filled out, signed and affirmed under penalty of perjury, and the Claimant’s
   identity must be verified using the method of verification explained in the Claim Form, in order to
   receive a payment of Settlement Relief.
                          a. Representatives of Borrowers Pursuant to Powers of Attorney

          If you (the “Claimant”) are the representative of a Borrower who is a member of the
   Settlement Class, acting pursuant to a Power of Attorney, in addition to the completing the Claim
   Form as set forth above, you must also confirm your authority to act on behalf of the Borrower by
   submitting evidence of your authority to act on behalf of the Borrower as set forth below:

                  a       The submission of a copy of the Power of Attorney with the Claim Form; and

                  b.      The signature of a witness who is 18 years of age or older representing and
                          affirming that they have witnessed the Claimant sign the Claim Form, and
                          this witness affirmation shall include the following: “I declare (or certify,
                          verify, or state) under penalty of perjury that I witnessed the signing of this
                          Claim Form by the Claimant and the foregoing is true and correct;” or

                  c.      Provide a copy of a valid form of identification that contains a signature and
                          photograph of the Claimant; or

                  d.      Provide a copy of a Financial Freedom reverse mortgage statement issued to
                          Borrower; or

                  e.      Provide a notarial signature affirming that the Claimant executed the Claim
                          Form making the required affirmations under oath in the presence of the


                                                     2
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 63 of 123 PageID: 1371




                         notary, and bearing evidence of the notarial authority in compliance with the
                         law of the state in which it is being executed (e.g., a seal, etc.).

                            b.      Representatives of Borrowers’ Estates

           If you (the “Claimant”) are the representative of a Borrower’s estate and the Borrower is a
   member of the LPI Settlement Class, in addition to completing the Claim Form as set forth above,
   you must also confirm your authority to act on behalf of the Borrower’s estate by submitting a
   certified copy of the Letters of Administration (called Letters Testamentary in some states).

                            c.      Inheritors of Borrower Property Pursuant to Will or Intestacy

           If you (the “Claimant”) are an Inheritor of a deceased Borrower’s property, in addition to
   completing the Claim Form as set forth above, you must also submit a copy of a form of deed naming
   the Claimant as a current owner of the Borrower’s property, deed showing you as the joint owner of
   the property with rights of survivorship, also known as a Transfer on Death Deed, and Death
   Certificate, or an Executor’s Deed or Administrative Deed.

                  3.     Review of Your Claim

          Once you return your completed Claim Form, your claim will be reviewed by the Settlement
   Administrator. Subject to the audit of claims, if your Claim Form is properly completed, affirmed,
   and where appropriate verified, and the Settlement Administrator determines that your claim is valid,
   you will receive your Settlement Relief, subject to final approval by the Court.
                  4.     Audit of Claim Forms

           The Defendants in this case may separately audit or review Claim Forms submitted by
   Claimants. Any such audit may include a review of banking or real property records pertaining to
   the Claimant(s) and any property insured by the LPI policy, and a computerized search for any
   bankruptcy filings in United States District Bankruptcy Court pertaining to the Claimant(s), or any
   deficiency judgment entered against the Claimant(s) in any state Court.

    II.    IF YOU NEED FURTHER INFORMATION

   If you have any questions or would like further information about the terms of the settlement, your
   eligibility for Settlement Relief under the Settlement Agreement, or how to make a claim for
   settlement relief, you may visit www.GrayFinancialFreedomSettlementInfo.com, call us toll-free at
   1-800-xxx-xxxx, or write to: ___________________________, ___________________________,
   ___________________________, _____________________, ___________ XXXXX.




                                                    3
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 64 of 123 PageID: 1372




                               EXHIBIT B
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 65 of 123 PageID: 1373




                                            EXHIBIT B
        Your claim must be                 CLAIM FORM
          submitted by

          [INSERT DATE]

   YOU MUST SUBMIT THIS CLAIM FORM TO RECEIVE A SETTLEMENT PAYMENT

   PLEASE FULLY COMPLETE THIS CLAIM FORM AND SIGN IT BELOW. INCOMPLETE
   CLAIM FORMS WILL BE DEEMED INVALID AND THE CLAIM MAY BE DENIED.

   IF MORE THAN ONE PERSON IS A BORROWER ON THE LOAN, THEN ALL BORROWERS
   MUST COMPLETE AND SIGN THIS CLAIM FORM.

   IF ONE OR MORE OF THE BORROWERS ARE DECEASED, PLEASE SEE INSTRUCTIONS.

   TO BE COMPLETED BY YOU:

   1.     Claimant(s)’ Name(s)                  ________________________________________

                                                ________________________________________

   2.     Claimant(s)’ Current Address
          (if different from the address        _________________________________________
            on the envelope enclosing           _________________________________________
            this Claim Form)                    _________________________________________
                                                _________________________________________

   3.     Borrower(s)’ Name(s)                  ________________________________________
          (if different from the Claimant(s))
                                                ________________________________________

   4.     Borrower(s)’Current Address
          (if different from the address        _________________________________________
            on the envelope enclosing           _________________________________________
            this Claim Form)                    _________________________________________
                                                _________________________________________

   5.     Address of the property for which
          Financial Freedom placed              _________________________________________
          the LPI Policy
                                                _________________________________________



                                                   1
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 66 of 123 PageID: 1374




   6.    Borrower(s)’ Date(s) of Birth   _________________________________________

   7.    Claimant(s)’ Home Telephone Number ________________________________________

   8.    Claimant(s)’ Social Security Number(s) ________________________________________
         (Last four digits only)
                                            __________________________________________

   9.    Borrower (s)’ Social Security Number(s)________________________________________
         (Last four digits only)
                                            __________________________________________




     QUESTION:           DID FINANCIAL FREEDOM CHARGE YOU FOR THE
                         PREMIUM ON A HAZARD OR WIND-ONLY LENDER-
                         PLACED INSURANCE POLICY COVERING YOUR
                         RESIDENTIAL PROPERTY BETWEEN FEBRUARY 2,
                         2012 AND JULY 31, 2018?

     □ Yes       □ No




                                             2
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 67 of 123 PageID: 1375




                                              Section 1

      (1)    During the time period described on the Instructions for this Claim Form, I was the
             Borrower, am the representative of a Borrower, or inherited property from a
             Borrower that was listed as an additional named insured or an insured under a
             lender-placed hazard or wind-only insurance policy issued by, subscribed by, or
             procured or obtained through Balboa Insurance Company, QBE Insurance
             Company, QBE FIRST Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc.,
             MIC General Insurance Company, Seattle Specialty Insurance Services, Inc.,
             Certain Underwriters at Lloyd’s, London or Great Lakes Reinsurance (UK), PLC
             n/k/a Great Lakes Insurance SE for residential property secured by a reverse
             mortgage loan serviced by Financial Freedom (an “LPI Policy”);

      (2)    I was charged an LPI Policy premium by Financial Freedom;

      (3)    The charge for the LPI Policy was not cancelled out in full after issuance; and

      (4)    Since the issuance of the LPI Policy, my indebtedness on my residence secured by
             my security instrument has not been compromised or discharged in bankruptcy or
             otherwise.

            I hereby declare (or certify, verify, or state) under penalty of perjury that the
      information provided by me on this Claim Form is true and correct.

      Date: _______________


      ___________________________________               _________________________________
      (Signature of Claimant)                           Last Four Digits of Social Security No.


      ___________________________________               _________________________________
      (Signature of Co-Claimant)                        Last Four Digits of Social Security No.


      Please MAIL THIS CLAIM FORM to the Gray Financial Freedom Settlement Center, P.O.
      Box ____, ___________, _____ ______-____, with a postmark of no later than ___________,
      or, if a private mail carrier is used, a label reflecting that the mail date is no later than
      __________________.


                                                 3
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 68 of 123 PageID: 1376




                                         Option 1



                                 Witness Verification
          I witnessed the Claimant execute the foregoing Claim Form, and affirm
    and verify under penalty of perjury that the foregoing is true and correct:


    ______________________________                    Date: _______________
          (Signature of Witness)


    __________________________________
          (Address of Witness)


    ___________________________________


    ___________________________________


    Phone: _______ - _______-__________________




                                                  4
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 69 of 123 PageID: 1377




                                      Option 2

                               Notary Verification


   STATE OF ________________)
                                                         SS


   COUNTY OF______________ )


          BEFORE ME, the undersigned authority, personally appeared
   _______________________________________________, who after having
   been duly sworn, state(s) that the foregoing affirmation and statement is true
   and correct. He/she personally appeared before me, is/are personally known
   to me or produced _________________________________________ as
   identification, and did take an oath.


   Notary: _______________________________________
               (Signature)
   Print Name: ____________________________________             [NOTARY SEAL]
   Notary Public, State of ___________________________
   My commission expires: __________________________




                                             5
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 70 of 123 PageID: 1378




                               EXHIBIT C
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 71 of 123 PageID: 1379




                           EXHIBIT C
    AFFIDAVIT FOR DECEASED CO-CLAIMANT ON CLAIMS UNDER
      $150 IN STATES OTHER THAN CALIFORNIA AND ILLINOIS
                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

   _________________________________________
    MONICA GRAY, AS EXECUTRIX OF THE
    ESTATE OF EARL GRAY, JR. AND AS
    TRUSTEE OF THE INTEREST OF JASMINE                  CASE NO. 1:18-cv-01520-RMB-AMD
    GRAY-OLIVER, JUSTIN GRAY, AND JULIA
    WIECK on behalf of themselves and all others
    similarly situated,

                          Plaintiffs,

                     v.

    CIT BANK, N.A., QBE INSURANCE
    CORPORATION, QBE FIRST INSURANCE
    AGENCY, INC., AND
    MIC GENERAL INSURANCE
    CORPORATION,

                           Defendants.




                                            AFFIDAVIT

      1. I, _____________________________, being first duly sworn hereby declare:

      2. The        Claimant(s)/Co-Claimant(s),                  [Name   of        Deceased]
         _________________________________, for the proceeds in the case entitled Gray v. CIT
         Bank, N.A., et al, No. 1:18-cv-01520 (D.N.J.), is/are deceased.

      3. To the best of my personal knowledge, no proceeding is now being or has been conducted
         in probate court for administration of the decedent’s estate.

      4. I am the successor to the decedent’s interest in the described property and am entitled to
         file a claim in the case entitled Gray v. CIT Bank, N.A., et al, No. 1:18-cv-01520 (D.N.J.).
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 72 of 123 PageID: 1380




      5. No other person has a superior right to the interest of the decedent in the settlement
         proceeds.

      6. Should any other individual bring a legal action against Defendants in the Gray v. CIT
         Bank, N.A., et al, No. 1:18-cv-01520 (D.N.J.) matter related to the payment of these
         settlement proceeds, I agree to hold Defendants in this matter free and harmless and
         indemnify them against all liability, claims, demands, loss, damages, costs and expense
         whatsoever that they may incur because of the payment of said proceeds.

      7. I request that the settlement proceeds be paid, delivered, or transferred to me in my name.


         I DECLARE under penalty of perjury that the foregoing is true and correct to the best of

   my knowledge.

                                                       __________________________________


   State of _____________)
   County of ___________)


          SWORN TO and SUBSCRIBED before me by _______________________ who is
   personally known or produced identification (type of identification produced
   ______________________________), this _____ day of ___________________, 2019.



   _______________________________________
   NOTARY PUBLIC

   My Commission Expires:




                                                  2
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 73 of 123 PageID: 1381




                               EXHIBIT D
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 74 of 123 PageID: 1382




                                                Exhibit D
                                    Gray v. CIT Bank, N.A., et al.
                                   Case No. 1:18-cv-01520 (RMB)
                      United States District Court for the District of New Jersey

           If Financial Freedom 1 charged you, or the Borrower 2 from whom you inherited property
   that secured a reverse mortgage loan serviced by Financial Freedom, for a hazard or wind-only
   Lender-Placed Insurance policy covering residential property during the Class Period, as defined
   below, you may be entitled to payment as part of a class action settlement.

              A federal court authorized this notice. This is not a solicitation from a lawyer.

      •   If you were charged by Financial Freedom for a hazard or wind-only insurance policy
          covering residential property issued by, subscribed by, or procured or obtained through
          Balboa Insurance Company, QBE Insurance Corporation (“QBE Insurance”), QBE FIRST
          Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc. (“NGLS”) and any of its
          affiliates, MIC General Insurance Corporation (“MIC General”), Seattle Specialty
          Insurance Services, Inc. (“Seattle Specialty”), Certain Underwriters at Lloyd’s, London
          (“Lloyd’s”), or Great Lakes Reinsurance (UK), PLC n/k/a Great Lakes Insurance SE
          (“Great Lakes”) (collectively, “Insurance Entities”), and placed during the Settlement
          Class Period pursuant to a reverse mortgage loan agreement, including home equity
          conversion mortgages, serviced by Financial Freedom to cover a Borrower’s failure to
          maintain the required insurance coverage on the residential propery securing the reverse
          mortgage loan (“LPI Policy”) this Settlement may provide you with an opportunity to claim
          a cash award.

      •   Class Period: The Class Period begins on February 2, 2012 and ends on July 31, 2018.
      •   This notice will explain what the class action lawsuit was about, what the Settlement will
          be if it is approved by the Court, whether you qualify to submit a claim for a cash award
          based on the Settlement, and what to do if you want to: (i) submit a claim; or (ii) object to

          1
            “Financial Freedom” means Financial Freedom, a division of OneWest Bank, FSB, which
   later was known as Financial Freedom, a division of OneWest Bank, N.A., and later was known
   as Financial Freedom, a division of CIT Bank, N.A. (“CIT Bank”), until CIT Bank sold the
   Financial Freedom reverse mortgage servicing business.
          2
            “Borrower” means (1) the person or persons who signed a reverse mortgage loan
   agreement, including home equity conversion mortgages, serviced by Financial Freedom and
   secured by residential property; and (2) property owners who were devised property secured by a
   reverse mortgage serviced by Financial Freedom where the devisor’s reverse mortgage account
   was charged for an LPI Policy by Financial Freedom after the property had been devised to the
   property owner.

                                                                       (footnote continued on following page)


                                                     1
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 75 of 123 PageID: 1383




            the Settlement; or (iii) not participate in the Settlement and instead “opt out” of the
            Settlement Class. This notice will also tell you how to get more information if you want
            it.
       •    If you decide to submit a claim, you will need to follow the Instructions for the Class Action
            Claim Form, and fill out the Claim Form sent to you with this notice. Everyone submitting
            a Claim Form must answer the questions on the Claim Form truthfully, and must affirm
            the statements in the Claim Form under penalty of perjury. Some Claimants must also
            verify their identity.
       •    All Caimants who meet the requirements and submit valid and properly completed Claim
            Forms will receive a cash award as follows: (1) Claimants who were charged a Net
            Premium 3 for an LPI Policy placed on the Borrower(s)’ property between February 2, 2012
            and May 7, 2013 will receive an amount equal to 10% of the Net Premium; and (2)
            Claimants who were charged a Net Premium for an LPI Policy placed on the Borrower(s)’
            property between May 8, 2013 and July 31, 2018 will receive an amount equal to 6% of
            the Net Premium.
   YOUR LEGAL RIGHTS ARE AFFECTED WHETHER YOU ACT OR DON’T ACT. PLEASE
   READ THIS NOTICE CAREFULLY, AND GET MORE INFORMATION IF YOU NEED IT.
   THE NOTICE WILL TELL YOU HOW TO GET THAT INFORMATION.


                                       WHAT THIS NOTICE CONTAINS


   BASIC INFORMATION ...........................................................................................PAGE ___

       1.   Why Was This Notice Sent To Me?
       2.   What Is This Notice?
       3.   What Is This Lawsuit About?
       4.   Why Is There A Settlement?

   SETTLEMENT CLASS MEMBERSHIP ................................................................PAGE ___

       5. Who Is A Settlement Class Member?·
       6. What If I Am Not Sure Whether I Am Included In The Settlement Class?

   THE SETTLEMENT TERMS AND BENEFITS ....................................................PAGE ___

       7. What Are The Terms Of The Settlement?
       8. How Do I Receive A Cash Award?


            3
             “Net Premium” means the amount of premium charged to a Settlement Class Member
   during the Settlement Class Period for an LPI Policy that was not cancelled, less any refund paid
   or credited to the Settlement Class Member.



                                                               2
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 76 of 123 PageID: 1384




       9. When Would I Receive My Cash Award?
       10. What Am I Giving Up To Be Part Of The Settlment Class?
       11. What Happens If I Do Nothing?

   EXCLUDING YOURSELF FROM THE SETTLEMENT ......................................PAGE ___

       12. How Do I Get Out Of The Settlement?
       13. What If I Do Not Opt Out Of The Settlement?
       14. If I Exclude Myself, Can I Receive Money From This Settlement?

   OBJECTING TO THE SETTLEMENT ...................................................................PAGE ___

       15. How Can I Object To The Settlment?

   THE LAWYERS REPRESENTING YOU ..............................................................PAGE ___

       16. Do I Have A Lawyer In This Case?
       17. How Will The Class Counsel Lawyers Be Paid?

   THE COURT’S FAIRNESS HEARING ..................................................................PAGE ___

       18. When And Where Will The Court Decide Whether To Approve The Settlement?
       19. As A Settlement Class Member, May I Speak At The Hearing?

   GETTING MORE INFORMATION ........................................................................PAGE ___

       20. Where Can I Get More Details About The Settlement?




                                                         3
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 77 of 123 PageID: 1385




                                       BASIC INFORMATION

   1.     WHY WAS THIS NOTICE SENT TO ME?
   This Notice was sent to you because Defendants’ records indicate that your residential insurance
   policy lapsed, that a hazard or wind-only lender-placed insurance policy (“LPI Policy”) was issued
   for your residential property, and that you were charged by Financial Freedom, as your mortgage
   servicer, for this LPI Policy during the Class Period.
   The Court ordered this Notice to be sent to you because you have a right to know about the
   proposed Settlement of this class action lawsuit, which concerns LPI issued by one or more of the
   Insurance Entities (Balboa Insurance Company, QBE Insurance Corporation, QBE FIRST
   Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc., MIC General Insurance Corporation,
   Seattle Specialty Insurance Services, Inc., Certain Underwriters at Lloyd’s, London, or Great
   Lakes Reinsurance (UK), PLC n/k/a Great Lakes Insurance SE), and about your options, before
   the Court decides whether to approve the Settlement.
   If the Court approves the Settlement, and if you satisfy the claim criteria and submit a valid claim,
   you will receive a cash award from an Administrator approved by the Court. However, the cash
   award will not be made until any objections to the settlement or appeals to the judgment entered
   in the lawsuit are resolved.
   2.     WHAT IS THIS NOTICE?
   This Notice is part of a package sent to all potential Settlement Class Members like you. The
   package includes this Notice, the Instructions for the Class Action Claim Form, and the Class
   Action Claim Form. This package explains the lawsuit, the Settlement, your legal rights, what
   benefits are available, who is eligible for them, and how to get them.
   The Court in charge of the case is the United States District Court for the District of New Jersey,
   and the case is known as Gray et al. v. CIT Bank, N.A., et al., Case No 1:18-cv-01520 (RMB) and
   is pending in the District of New Jersey.

   Plaintiffs Monica Gray, Jasmine Gray Oliver, Justin Gray and Julia Wieck sued on behalf of you
   and all Settlement Class Members and are called the “Plaintiffs.” The companies they sued, CIT
   Bank, N.A., QBE Insurance, NGLS, and MIC General, are called the “Defendants.”
   3.     WHAT IS THIS LAWSUIT ABOUT?
   This lawsuit involves hazard or wind-only lender-placed insurance (“LPI”), which is insurance
   that is placed on a Borrower’s property to protect the Borrower and mortgage lender when the
   Borrower’s insurance policy lapses, or when the Borrower does not maintain a homeowner’s
   insurance policy that is acceptable to the mortgage lender. When an LPI Policy was placed
   pursuant to the Borrower’s mortgage contract, Financial Freedom paid premiums to the LPI insurer
   who wrote the policy, and then Financial Freedom charged the Borrowers for those premiums.
   The Plaintiffs brought claims on behalf of all persons in the Settlement Class (as defined in Answer
   #5). Plaintiffs allege that when a Borrower was required to have insurance for his or her property
   pursuant to a reverse mortgage, including a home equity conversion mortgage, and evidence of
   acceptable homeowner’s insurance coverage was not provided (for example, when the insurance
   policy did not exist or had lapsed), Financial Freedom would place LPI in a manner such that
   Financial Freedom allegedly received an unauthorized benefit. Plaintiffs allege further that


                                                    4
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 78 of 123 PageID: 1386




   Financial Freedom did so primarily to receive “kickbacks” from the Insurance Entities. Plaintiffs
   also allege that the way in which LPI policies were obtained and placed caused the insurance
   charges and the amount of coverage to be excessive.
   All Defendants expressly deny the Plaintiffs’ allegations and assert their actions are fully
   authorized under the mortgage instruments and by law. They also expressly deny that they did
   anything wrong. There has been no court final decision on the ultimate merits of this case and no
   finding that Defendants committed any wrongdoing.
   4.     WHY IS THERE A SETTLEMENT?
   Both sides have agreed to a Settlement to avoid the cost and risk of a trial and so that Borrowers
   can get benefits in exchange for releasing Defendants from liability.
   SETTLEMENT CLASS MEMBERSHIP

   5.     WHO IS A SETTLEMENT CLASS MEMBER?·
   To see if you will be affected by this class action, you first have to determine if you are a member
   of the Settlement Class. The "Class" is:

          All Borrowers in the United States who, during the Settlement Class Period (February 2,
          2012 through July 31, 2018), were charged by Financial Freedom a Net Premium for an
          LPI Policy issued during the Settlement Class Period.
          Excluded from the Settlement Class are: (i) individuals who are or were during the
          Settlement Class Period officers or directors of Defendants or any of their respective
          affiliates; (ii) any justice, judge, or magistrate judge of the United States or any State, their
          spouses, and persons within the third degree of relationship to either of them, or the spouses
          of such persons; (iii) borrowers who only had an LPI Policy that was cancelled in its
          entirety such that any premiums charged and/or collected were fully refunded to the
          borrower or the borrower’s escrow account; (iv) borrowers whose indebtedness on the
          residential property securing the reverse mortgage loan serviced by Financial Freedom has
          been compromised or discharged in bankruptcy or otherwise; and (v) all borrowers who
          file a timely and proper request to be excluded from the Settlement Class.


   6.     WHAT IF I AM NOT SURE WHETHER I AM INCLUDED IN THE
          SETTLEMENT CLASS?
   If you are not sure whether you are included in the Settlement Class, or you have questions about
   the case, you may call the toll free number, 1-XXX-XXX-XXXX , or visit the Settlement Website
   at www.GrayFinancialFreedomSettlementInfo.com.
   THE SETTLEMENT TERMS AND BENEFITS

   7.     WHAT ARE THE TERMS OF THE SETTLEMENT?
   Defendants have agreed to provide (1) Settlement Class Members who were charged a Net
   Premium for an LPI Policy placed on the Borrower(s)’ property between February 2, 2012 and
   May 7, 2013 with a cash award in the amount of 10% of the Net Premium charged; and
   (2) Settlement Class Members who were charged a Net Premium for an LPI Policy placed on the


                                                     5
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 79 of 123 PageID: 1387




   Borrower(s)’ property between May 8, 2013 and July 31, 2018 with a cash award in the amount
   of 6% of the Net Premium charged, provided they submit a valid, timely, and properly completed
   Claim Form.
   Each Settlement Class Member must submit a Claim Form to be eligible to receive these benefits.
   Certain Defendants also have agreed to additional injunctive relief. The Settlement benefits are
   described in further detail in the Settlement Agreement, which is available at
   www.GrayFinancialFreedomSettlementInfo.com.
   This Settlement will not affect any rights or claims that you may have under the National Mortgage
   Settlement or any other settlement between Financial Freedom and any governmental or private
   entity. This Settlement also will not affect any claim for benefits on your LPI Policy that you have
   made or may make in the future. However, as described below (see Answer #11), this Settlement
   will affect any claims that you may have relating to, concerning, or pertaining to, among other
   things, Defendants’ conduct, policies, or practices concerning LPI Policies and charges for
   Financial Freedom’s placement of LPI Policies during the Settlement Class Period.
   8.     HOW DO I RECEIVE A CASH AWARD?
   To receive a cash award you must be a Settlement Class Member and must send in a properly
   completed Class Action Claim Form by U.S. Mail postmarked by a date 60 days after the Final
   Settlement Date (as defined in the Settlement Agreement), 4 or, if a private mail carrier is used, a
   label reflecting that the mail date is no later than 60 days after the Final Settlement Date (the
   “Claim Deadline”). You may also submit a completed Claim Form by uploading it and required
   verification documents to the Settlement Website no later than the Claim Deadline. If the Court
   approves the Settlement and enters Judgment and no appeal is filed, the deadline to submit a
   properly completed and accurate Claim Form will be _______, 2020. The Class Action Claim
   Form Instructions and a Class Action Claim Form have been sent to you with this Notice. You
   may       also    obtain    a     Claim      Form     on     the     Settlement     Website       at
   www.GrayFinancialFreedomSettlementInfo.com, or you can call for one at the toll-free number
   of 1-XXX-XXX-XXXX.
   Please read the Claim Form Instructions carefully, fill out the Claim Form, sign it, and mail it
   postmarked no later than _____________________, or upload it and verification documents to the
   website no later than ________________________. The Claim Form Instructions and the Claim
   Form explain what must be done. If your Claim Form is not properly completed and/or all required
   information is not provided, it will be deemed invalid.


   9.     WHEN WOULD I RECEIVE MY CASH AWARD?



          4
                  The Final Settlement Date is the date on which the judgment in this case
   (“Judgment”) becomes Final. If no appeal has been taken from the Judgment, the Final Settlement
   Date means the date on which the time to appeal has expired. If any appeal has been taken from
   the Judgment, the Final Settlement Date means the date on which all appeals have been finally
   disposed of in a manner that affirms the Judgment. Thus, the Claim Deadline will be no earlier
   than _____________, 2020.



                                                    6
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 80 of 123 PageID: 1388




   The Court will hold a hearing on ______________ to determine whether to approve the Settlement.
   If Judge Renee Marie Bumb approves the Settlement, there may be appeals after that. It is always
   uncertain when any appeals, if taken, will be resolved. You will receive your cash award within
   180 days after the Settlement becomes final and effective, i.e., after all appeals are resolved.
   10.    WHAT AM I GIVING UP TO BE PART OF THE SETTLMENT CLASS?
   If you are a Settlement Class Member and unless you exclude yourself, you are staying in the
   Settlement Class. That means you cannot sue, continue to sue, or be part of any other lawsuit
   against Defendants about LPI, or the issues that were or could have been raised in this case. It also
   means that all of the Court’s orders concerning the Settlement Class will apply to you and legally
   bind you, including the Release described in detail in Section 10 of the Settlement Agreement.
   This Release provision describes the legal claims that you give up if this Settlement is approved
   and you do not exclude yourself. Please carefully read this Release and the Settlement Agreement.
   11.    WHAT HAPPENS IF I DO NOTHING?
   If you do nothing as a Settlement Class Member, you’ll receive no money from this Settlement.
   But, unless you exclude yourself from the Settlement, you will not be able to start a lawsuit or
   continue with a lawsuit against Defendants about the legal issues that were or could have been
   raised in this case, ever again.
   EXCLUDING YOURSELF FROM THE SETTLEMENT

   12.    HOW DO I GET OUT OF THE SETTLEMENT?
   If you fall within the definition of the Settlement Class (see Answer #5), you are automatically a
   member of the Settlement Class. However, you can exclude yourself, or “opt-out” of the
   Settlement Class, if you do not wish to participate. This means you will receive no payment as part
   of this Settlement, nor any of the additional Settlement benefits.
   You cannot ask to be excluded over the phone or via the internet. To exclude yourself, you must
   mail a written request for exclusion to the Settlement Administrator that includes: (1) a statement
   requesting exclusion from the proposed Settlement, such as “I hereby request that I be excluded
   from the proposed Settlement Class in the Gray Financial Freedom Class Action”; (2) your name,
   your address, and the case name; and (3) your original signature. Your written request for exclusion
   must be postmarked no later than _____________________________ and mailed to [ADDRESS
   OF SETTLEMENT ADMINISTRATOR]. You may not seek to “opt out” of the Settlement on
   behalf of other members of the Settlement Class.
   13.    WHAT IF I DO NOT OPT OUT OF THE SETTLEMENT?
   Any member of the Settlement Class who does not opt out of the Settlement in the manner and by
   the deadlines described above shall be part of the Settlement Class, shall be bound by all Orders
   and proceedings in this action, and shall give up the right to sue any of the Defendants for the
   claims that this Settlement resolves. If you desire to opt out, you must take timely affirmative
   written action even if you have filed a separate action against any of the Defendants or are a
   putative class member in any other class action filed against any of the Defendants. If you have a
   pending lawsuit please contact your lawyer in that lawsuit immediately. Remember, the exclusion
   deadline is ___________________.




                                                    7
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 81 of 123 PageID: 1389




   14.    IF I EXCLUDE MYSELF, CAN I RECEIVE MONEY FROM THIS
          SETTLEMENT?
   No. If you are a Settlement Class Member and exclude yourself, do not send in a Claim Form to
   ask for any money. But, you may sue or continue to sue Defendants individually, or you may be
   part of a different lawsuit against Defendants.
   OBJECTING TO THE SETTLEMENT

   15.    HOW CAN I OBJECT TO THE SETTLMENT?
   You may object to or comment on all or part of the proposed Settlement if you are a Settlement
   Class Member and do not opt out of the Settlement. To do so, you (or your attorney on your behalf)
   must submit a valid objection.
   To be valid, your objection must be in writing, personally signed by you, and must include: (a) the
   case name and number; (b) your name, address, telephone number, and, if represented by counsel,
   their contact information; (c) the basis for your objection; and (d) a statement of whether you
   intend to appear at the Final Approval Hearing.
   Your objection must be filed with the Clerk of Court, with copies mailed to all of the parties
   identified below, postmarked no later than ______________________________________:


    CLERK OF THE COURT                              CLASS COUNSEL
    Clerk of the United States District Court for   Roosevelt N. Nesmith, Esq.
        the District of New Jersey                  Law Office of Roosevelt N. Nesmith LLC
    United States District Court for the            363 Bloomfield Avenue, Suite 2
     District of New Jersey                         Montclair, NJ 07042
    Mitchell H. Cohen U.S. Courthouse
    1 John F. Gerry Plaza
    Camden, New Jersey 08101

    COUNSEL FOR CIT BANK, N.A.                      COUNSEL FOR QBE INSURANCE
                                                    CORPORATION, QBE FIRST
                                                    INSURANCE AGENCY, INC., and MIC
                                                    GENERAL INSURANCE CORPORATION
    Louis Smith, Esq.                               Stephen LeBlanc, Esq.
    Greenberg Traurig LLP                           Mitchell Sandler LLC
    500 Campus Drive, Suite 400                     1120 20th Street, NW, Suite 725
    Florham Park, NJ 07932                          Washington DC 20026


                             THE LAWYERS REPRESENTING YOU

   16.    DO I HAVE A LAWYER IN THIS CASE?




                                                    8
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 82 of 123 PageID: 1390




   The Court appointed the following lawyers to represent you and all other Settlement Class
   Members. Together, these lawyers are called Class Counsel. You will not be charged any money
   to pay for these lawyers.



              Roosevelt N. Nesmith, Esq.                  Catherine E. Anderson
              Law Office of                               Giskan, Solotaroff & Anderson, PC
              Roosevelt N. Nesmith LLC                    217 Centre Street, 6th Fl.
              363 Bloomfield Avenue, Suite 2              New York, NY 10013
              Montclair, NJ 07042                         Telephone: (212) 847-8315
              Telephone: (973) 259-6990                   Facsimile: (646) 520-3236
              Facsimile: (866) 848-1368


   17.    HOW WILL THE CLASS COUNSEL LAWYERS BE PAID?
   Class Counsel will ask the Court to approve an award for attorneys’ fees and expenses up to
   $1,562,559, and case contribution awards of $15,000 paid to Named Plaintiffs Monica Gray,
   Jasmine Gray Oliver and Justin Gray, collectively, and $15,000 to Named Plaintiff Julia Wieck
   for their time and efforts undertaken in the matter. The Court may award less than these amounts.
   Defendants will separately pay the fees and expenses and the case contribution awards that the
   Court awards, up to maximums of $1,562,559 in attorneys’ fees and expenses, and up to $30,000
   in case contributions awards. These amounts will not reduce the amount of any cash awards to
   Settlement Class Members. Defendants have agreed not to oppose the applications by Class
   Counsel for attorneys’ fees and expenses or the case contribution awards to the Named Plaintiffs
   in the amounts set forth above.
   THE COURT’S FAIRNESS HEARING

   18.    WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE
          THE SETTLEMENT?
   The Court will hold a Fairness Hearing at __ :00 .m. on ________________________, in
   Courtroom ________ at the United States District Court for the District of New Jersey at the
   Mitchell H. Cohen U.S. Courthouse, 1 John F. Gerry Plaza, Camden, New Jersey 08101. At this
   hearing, the Court will consider whether the Settlement is fair, reasonable, and adequate. If there
   are valid and timely objections, the Court will consider them. Judge Renee Marie Bumb may listen
   to people who have properly asked (in writing) to speak at the hearing. After the hearing, the Court
   will decide whether to approve the Settlement. We do not know how long this decision will take.
   19.    AS A SETTLEMENT CLASS MEMBER, MAY I SPEAK AT THE HEARING?
   You cannot speak at the hearing if you have excluded yourself from the Settlement Class.
   However, if you are part of the Settlement Class, you may ask the Court for permission for you or
   your attorney to speak at the Fairness Hearing. To do so, you must file with the Clerk of the Court
   and serve on all counsel for the parties (at the addresses identified above in Answer #16) a notice
   of intention to appear at the Final Approval Hearing. The notice of intention to appear must include
   the case name and number; your name, address, telephone number, and signature, and, if


                                                    9
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 83 of 123 PageID: 1391




   represented by counsel, their contact information; and copies of any papers, exhibits, or other
   evidence that you intend to present to the Court in connection with the Final Approval Hearing.
   The notice of intention to appear must be filed with the Clerk of Court and served on all counsel
   no later than ______________, 2020.
   If you do not file a notice of intention to appear in accordance with the deadlines and other
   specifications set forth in the Settlement Agreement and this Notice, you will not be entitled to
   appear at the Final Approval Hearing to raise any objections.
   GETTING MORE INFORMATION

   20.    WHERE CAN I GET MORE DETAILS ABOUT THE SETTLEMENT?
   This notice summarizes the lawsuit. More details are in the Settlement Agreement, which is
   available through the Settlement Website at www.GrayFinancialFreedomSettlementInfo.com.
   You may also contact Class Counsel, as identified above.
   In addition, you may call 1-XXX-XXX-XXXX toll free, or visit the Settlement Website, to find
   answers to common questions about the Settlement, a Claim Form, and other information to help
   you determine whether you are eligible for relief from this Settlement.
                                                              Date: _________________
   PLEASE DO NOT CALL THE COURT. PLEASE ALSO DO NOT CALL OR SEND
   CORRESPONDENCE PERSONALLY TO JUDGE BUMB OR HER STAFF.




                                                  10
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 84 of 123 PageID: 1392




                                EXHIBIT E
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 85 of 123 PageID: 1393




                                            EXHIBIT E

                           UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
      _______________________________________
       MONICA GRAY, AS EXECUTRIX OF THE
       ESTATE OF EARL GRAY, JR. AND AS
       TRUSTEE OF THE INTEREST OF               CASE NO. 1:18-cv-01520-RMB-
       JASMINE GRAY-OLIVER, JUSTIN GRAY         AMD
       AND JULIA WIECK, on behalf of themselves
       and all others similarly situated,

                                    Plaintiffs,

              v.

       CIT BANK, N.A., QBE INSURANCE
       CORPORATION, QBE FIRST
       INSURANCE AGENCY, INC., AND
       MIC GENERAL INSURANCE
       CORPORATION,

                                    Defendants.


           [PROPOSED] ORDER GRANTING MOTION FOR PRELIMINARY
       APPROVAL OF CLASS ACTION SETTLEMENT, CERTIFYING CLASS FOR
      SETTLEMENT PURPOSES, DIRECTING THE ISSUANCE OF CLASS NOTICE,
                AND SCHEDULING A FINAL APPROVAL HEARING

             Upon review and consideration of Plaintiffs’ Motion for Preliminary Approval of

      Class Action Settlement, including the parties’ Stipulation and Settlement Agreement (the

      “Settlement Agreement”) and all exhibits thereto, and having been fully advised in the

      premises, it is HEREBY ORDERED, ADJUDGED and DECREED as follows:

             1.     Settlement.     Plaintiffs and Defendants have negotiated a potential

      settlement of this action (the “Gray Litigation” or the “Action”) to avoid the expense,

      uncertainties, and burden of protracted litigation, and to resolve the Released Claims

      against the Released Parties, including (a) CIT Bank, N.A., CIT Group Inc., OneWest
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 86 of 123 PageID: 1394




      Bank, FSB, OneWest Bank, N.A., Financial Freedom Acquisition, LLC, Financial

      Freedom, IndyMac Financial Services, IndyMac Agency, Inc., QBE Insurance

      Corporation, QBE FIRST Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc.,

      MIC General Insurance Corporation, Balboa Insurance Company, Seattle Specialty

      Insurance Services, Inc., Certain Underwriters at Lloyd’s, London, and Great Lakes

      Reinsurance (UK) PLC n/k/a Great Lakes Insurance SE, and each of their respective past,

      present, and future, direct or indirect, Affiliates, parent companies, subsidiaries, divisions,

      predecessors, successors, assigns, investors, and all past or present officers, directors,

      employees, agents, brokers, distributors, representatives, and attorneys of any such entities

      or persons; (b) any insurance carrier, broker, or agent from whom Defendants procured or

      obtained a hazard or wind-only LPI Policy, or that was a party to an agreement relating to

      an LPI Policy, insuring residential real property owned by any Settlement Class Member,

      to the extent not included within subsection (a) above; and (c) any trustee of a mortgage

      securitization trust which included loans made to any Settlement Class Member, any

      owner, investor, and/or noteholder of the reverse mortgage loans CIT Bank or Financial

      Freedom serviced and upon whose secured properties LPI was placed for any Settlement

      Class member, including, but not limited to, any direct or indirect subsidiary of any of

      them, and all of the officers, directors, employees, agents, brokers, distributors,

      representatives, and attorneys of all such entities.

             2.      Review. The Court has reviewed the Settlement Agreement and supporting

      documents in this matter. The terms and conditions in the Settlement Agreement are

      hereby incorporated as though fully set forth in this Order, and, unless otherwise indicated,




                                                    2
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 87 of 123 PageID: 1395




      capitalized terms in this Order shall have the meanings attributed to them in the Settlement

      Agreement.

             3.      Preliminary Approval. The Settlement Agreement entered into by and

      among the Plaintiffs Monica Gray, as executrix of the Estate of Earl Gray, Jr., and as trustee

      of the interests of Jasmine Gray Oliver, and Justin Gray, and Julia Wieck, on behalf of

      themselves and the Settlement Class, and Defendants has been negotiated at arm’s length

      and is approved on a preliminary basis as fair, reasonable, and adequate.

             4.      Settlement Class Relief. The proposed Settlement Relief to the Settlement

      Class Members, as identified in Section 4 of the Settlement Agreement, is approved on a

      preliminary basis as fair, reasonable, and adequate. The Settlement Class shall consist

      of:

             The “Settlement Class” shall include all Borrowers in the United States who, during
             the Settlement Class Period (February 2, 2012 through July 31, 2018), were charged
             by Financial Freedom a Net Premium for an LPI Policy issued during the
             Settlement Class Period.

             Excluded from the Settlement Class are: (i) individuals who are or were during the
             Settlement Class Period officers or directors of Defendants or any of their
             respective Affiliates; (ii) any justice, judge, or magistrate judge of the United States
             or any State, their spouses, and persons within the third degree of relationship to
             either of them, or the spouses of such persons; (iii) borrowers who only had an LPI
             Policy that was cancelled in its entirety such that any premiums charged and/or
             collected were fully refunded to the borrower or the borrower’s escrow account;
             (iv) borrowers whose indebtedness on the residential property securing the reverse
             mortgage loan serviced by Financial Freedom has been compromised or discharged
             in bankruptcy or otherwise; and (v) all borrowers who file a timely and proper
             request to be excluded from the Settlement Class.


             5.      Preliminary Certification of Settlement Class. The Court makes the

      following determinations as to certification of the Settlement Class:

                     (a)     The Court preliminarily certifies the Settlement Class for purposes

      of settlement only, under Fed. R. Civ. P. 23(a) and (b)(3).


                                                    3
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 88 of 123 PageID: 1396




                       (b)   The Settlement Class is so numerous that joinder of all members is

      impracticable;

                       (c)   There are questions of law or fact common to the members of the

      Settlement Class;

                       (d)   The claims of the Named Plaintiffs are typical of the claims of the

      other members of the Settlement Class;

                       (e)   The Named Plaintiffs are capable of fairly and adequately protecting

      the interests of the members of the Settlement Class, in connection with the Settlement

      Agreement;

                       (f)   Common questions of law and fact predominate over questions

      affecting only individual members of the Settlement Class;

                       (g)   The Settlement Class is ascertainable; and

                       (h)   Resolution of the claims in this Litigation by way of a nationwide

      settlement is superior to other available methods for the fair and efficient resolution of the

      claims of the Settlement Class.

             6.        Designation of Class Representative. Plaintiffs Monica Gray, Jasmine

      Gray Oliver, Justin Gray and Julia Wieck are designated as representative of the Settlement

      Class for the sole purpose of seeking a settlement of the Gray Litigation.

             7.        Designation of Class Counsel. The law firms of The Law Office of

      Roosevelt N. Nesmith, LLC, and Giskan, Solotaroff & Anderson, LLP, are hereby

      designated as Class Counsel for the Settlement Class.

             8.        Final Approval Hearing.       A hearing regarding final approval of the

      Settlement (“Final Approval Hearing”) will be held at      :00        ___.m.               on




                                                    4
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 89 of 123 PageID: 1397




      _________________, 2020 in _________________________________ before the

      Honorable Renee Marie Bumb, to determine, among other things:              (i) whether the

      Settlement of the Gray Litigation should be approved as fair, reasonable, and adequate; (ii)

      whether the Gray Litigation should be dismissed with prejudice pursuant to the terms of

      the Settlement Agreement; (iii) whether Settlement Class Members should be bound by the

      Release set forth in the Settlement Agreement; (iv) whether Settlement Class Members

      should be subject to a permanent injunction which, among other things, bars Settlement

      Class Members who have not opted out of the settlement from filing, commencing,

      prosecuting, intervening in, participating in (as class members or otherwise), organizing,

      or soliciting the participation of other Settlement Class Members to pursue any action in

      any jurisdiction based on or relating to any of the Released Claims or the facts and

      circumstances relating thereto; and (v) whether the application of Class Counsel for an

      award of Attorneys’ Fees and expenses, and the proposed Case Contribution Award to the

      Named Plaintiffs, should be approved.

             9.      Class Notice.

                     (a)     The Court approves the Class Notice in the Settlement Agreement,

      including the Mail Notice attached as Exhibit D to the Settlement Agreement and the

      manner of providing Mail Notice to Settlement Class Members described in Section 6 of

      the Settlement Agreement. The Court finds that this is the best practicable notice under

      the circumstances and is reasonably calculated, under all the circumstances, to apprise the

      Settlement Class Members of the pendency of this Action, the terms of the Settlement

      Agreement, and their right to object to the Settlement Agreement or exclude themselves

      from the Settlement Class. The Court further finds that Mail Notice and the other forms of




                                                   5
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 90 of 123 PageID: 1398




      Class Notice in the Settlement Agreement are reasonable, constitute due, adequate, and

      sufficient notice to all persons entitled to receive notice, and meet the requirements of due

      process.

                     (b)     The Mail Notice shall be mailed not less than ninety (90) days

      before the date set by the Court for a Final Approval Hearing regarding the Settlement.

      The Mail Notice shall include the Claim Instructions (attached as Exhibit A to the

      Settlement Agreement) and Claim Form (attached as Exhibit B to the Settlement

      Agreement).

                     (c)     A similar but abbreviated Summary Publication Notice of Class

      Action, Proposed Settlement, Final Approval Hearing, and Right to Appear shall be

      published not less than forty-five (45) days before the date set by the Court for the Final

      Approval Hearing regarding this Settlement.

                     (d)     No later than the posting of the Mail Notice, the Settlement

      Administrator shall establish an Internet site (the “Settlement Website”) which shall

      contain copies of the Settlement Agreement and Exhibits and the Mail Notice, and allow

      Settlement Class members to upload and file their claim forms. The Settlement Website

      shall also contain Claim Form Instructions and a Claim Form which may be downloaded

      or printed from the Settlement Website. In addition, the Settlement Website shall allow

      for the option of completing Claim Forms online within the settlement website utilizing an

      e-signature format. However, when the claim form is completed online, the Settlement

      Class Member must separately upload the required verification documents to the

      Settlement Website pursuant to the instructions on the Website no later than the Claim

      Deadline. The Settlement Website shall have a Uniform Resource Locator which identifies




                                                   6
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 91 of 123 PageID: 1399




      the Settlement Website as www.GrayFinancialFreedomSettlementInfo.com.                 The

      Settlement Website shall remain open and accessible through the last day for Settlement

      Class Members to submit a Claim for Settlement Relief.           Further, the Settlement

      Administrator shall make advertisements on the internet directed to Class Members in form

      and content mutually acceptable to Class Counsel and Defendants as agreed upon in the

      Settlement.

                     (e)    The Settlement Administrator shall establish a toll-free interactive

      voice response (“IVR”) phone number with script recordings of information about this

      Settlement, including information about the Claim Form, utilizing the relevant portions of

      the language contained in the Notice and Claim Form. The phone number shall remain

      open and accessible through the last day for Settlement Class Members to submit a Claim.

      The Settlement Administrator shall make reasonable provision for Class Counsel to be

      promptly advised of recorded messages left on the phone number by Settlement Class

      Members concerning the Action and/or this Settlement, so that Class Counsel may timely

      and accurately respond to such inquiries; provided however, the Administrator shall review

      the recorded messages before providing them to Class Counsel, and if one or more of the

      messages requests a blank Claim Form or other similar administrative assistance only, then

      the Administrator shall handle such administrative request(s), but the Administrator shall

      provide all other messages to Class Counsel for any further response to the Settlement

      Class Member. If any submitted Claim Forms are deemed invalid for any reason (e.g.,

      because they are defective or incomplete in any way), the Administrator shall promptly

      advise Class Counsel on a weekly basis so that Class Counsel may follow-up with the Class

      Member who submitted such Claim Form in order to cure any deficiency. The Settlement




                                                  7
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 92 of 123 PageID: 1400




      Administrator shall send a notice to claimants submitting deficient claims identifying the

      deficiency. Any defective Claim Form may be cured and shall be accepted by the

      Administrator so long as the defect is resolved within 30 days after Claim Deadline.

                     (f)       No later than 10 days prior to the Final Approval Hearing, Class

      Counsel shall obtain from the Settlement Administrator and shall file with the Court a proof

      of mailing of the Mail Notice and of establishing of the Settlement Website.

                     (g)       Defendants shall comply with the obligation to give notice under the

      Class Action Fairness Act, 28 U.S.C. § 1715, in connection with the proposed settlement.

      No later than 10 calendar days before the Final Fairness Hearing, counsel for Defendants

      shall file with the Court one or more declarations stating that Defendants have complied

      with their notice obligations under 28 U.S.C. § 1715.

             10.     Administrators. The Court authorizes and directs Defendants to retain one

      or more Administrators to implement the terms of the Settlement Agreement, and

      authorizes and directs such Administrators to (i) mail the Mail Notice, (ii) establish the

      IVR phone line system, (iii) initiate the Internet advertising campaign, (iv) establish the

      Settlement Website, (v) receive and process settlement claims, and (vi) carry out such other

      responsibilities as are provided for in the Settlement Agreement or may be agreed to by the

      Parties in the Action.

              11.      Exclusion from the Settlement Class. Any Settlement Class Member

      who wishes to be excluded from the Class must send a written Request for Exclusion to

      the Settlement Administrator, by first-class mail, postage prepaid, to the address

      provided in the Mail Notice and Settlement Website. Any such Request for Exclusion

      must be postmarked no later than thirty (30) days before the Final Approval Hearing.




                                                     8
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 93 of 123 PageID: 1401




                       (a)   To be valid, the Request for Exclusion must: (a) identify the case

      name and number; (b) identify the name and address of the Settlement Class Member; (c)

      be personally signed by the Settlement Class Member requesting exclusion; and (d) contain

      a statement that indicates a desire to be excluded from the Settlement Class in the Gray

      Litigation, such as “I hereby request that I be excluded from the proposed Settlement Class

      in the Gray Class Action.” Mass or class opt outs shall not be allowed.

                       (b)   A Settlement Class Member who desires to opt out must take timely

      affirmative written action pursuant to this Order and the Settlement Agreement, even if the

      Settlement Class Member desiring to opt out of the Class (a) files or has filed a separate

      action against any of the Released Parties, or (b) is, or becomes, a putative class member

      in any other class action filed against any of the Released Parties.

                       (c)   Except for those Settlement Class Members who timely and

      properly file a request for exclusion, all other Settlement Class Members will be deemed

      to be Settlement Class Members for all purposes under the Agreement, and upon the Final

      Settlement Date, will be bound by its terms, including, but not limited to, the Releases in

      Section 10 of the Settlement Agreement.

                       (d)   If the number of Settlement Class Members who properly and timely

      exercise their right to opt out of the Settlement Class exceeds five percent (5%) of the total

      number of Settlement Class Members, the Settling Parties stipulate and agree that

      Defendants shall have the right to terminate this Agreement without penalty or sanction.

                       (e)   If the proposed settlement is approved, any Settlement Class

      Member who has not submitted a timely, written Request for Exclusion from the Class

      shall be bound by all subsequent proceedings, orders, and judgments in this Action, even




                                                    9
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 94 of 123 PageID: 1402




      if he or she has pending, or subsequently initiates, litigation against Defendants relating

      to any of the Released Claims.

              12.     Objections and Appearances. Any Settlement Class Member who has

      not filed a timely written Request for Exclusion and who complies with the requirements

      of this Paragraph may object to any aspect of the proposed settlement either on his or

      her own or through an attorney hired at his or her expense. Any Settlement Class

      Member who wishes to object to the Settlement Agreement must do so in writing and

      must file with the Clerk of Court and serve on Class Counsel and Defendants’ Counsel,

      at the addresses listed below, a written statement of objection in accordance with the

      requirements set forth below and in the Settlement Agreement no later than thirty (30)

      days before the Final Approval Hearing:

                            For Plaintiff and Settlement Class
                            Roosevelt N. Nesmith
                            Law Office of Roosevelt N. Nesmith, LLC
                            363 Bloomfield Avenue, Ste. 2C
                            Montclair, NJ 07042
                            Telephone: (973) 259-6990
                            Facsimile: (866) 848-1368

                            For CIT Bank

                            Louis Smith
                            Greenberg Traurig LLP
                            500 Campus Drive, Suite 400
                            Florham Park, NJ 07932
                            Telephone: (973) 360-7915
                            Facsimile: (973) 295-1256

                            For QBE Insurance Corporation, QBE FIRST Insurance
                            Agency, Inc., and MIC General Insurance Corporation
                            Robyn Quattrone
                            Mitchell Sandler LLC
                            1120 20th Street, NW, Suite 725
                            Washington DC 20026
                            Telephone: (202) 886-5260


                                                  10
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 95 of 123 PageID: 1403




                      (a)   The requirements to assert a valid written objection shall be set forth

      in the Class Notice and on the Settlement Website, and shall include: (a) the case name

      and number; (b) the name, address, telephone number of the Person objecting and, if

      represented by counsel, of his/her counsel; (c) the basis for the objection; and (d) a

      statement of whether he/she intends to appear at the Final Approval Hearing, either with

      or without counsel;

                      (b)   Any Settlement Class Member who fails to object to the Settlement

      in the manner described in the Class Notice and consistent with this Section shall be

      deemed to have waived any such objection, shall not be permitted to object to any terms or

      approval of the Settlement at the Final Approval Hearing, and shall be foreclosed from

      seeking any review of the Settlement or the terms of the Agreement by appeal or other

      means;

                     (c)    Any Settlement Class Member who submits a timely written

      objection may appear, in person or by counsel, at the Final Approval Hearing held by the

      Court, to show cause why the proposed Settlement Agreement should not be approved as

      fair, adequate, and reasonable, provided that the objecting Settlement Class Member: (a)

      files with the Clerk of the Court a notice of intention to appear at the Final Approval

      Hearing (“Notice of Intention to Appear”), which must include the case name and number

      and the Settlement Class Member’s name, address, telephone number, and signature, by

      the Objection Deadline; and (b) serves the Notice of Intention to Appear on all counsel

      designated in the Class Notice by the Objection Deadline. The Notice of Intention to

      Appear must include copies of any papers, exhibits, or other evidence that the objecting

      Settlement Class Member will present to the Court in connection with the Final Approval


                                                  11
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 96 of 123 PageID: 1404




      Hearing. Any attorney who intends to represent an objecting Settlement Class Member at

      the Final Approval Hearing must do so at the Settlement Class Member’s expense and must

      file a notice of appearance at least two weeks before the Final Approval Hearing. Any

      Settlement Class Member who does not file a Notice of Intention to Appear in accordance

      with the deadlines and other specifications set forth in the Agreement and Class Notice will

      not be entitled to appear at the Final Approval Hearing to raise any objections.

             13.     Releases.    If the Settlement is finally approved, all Settlement Class

      Members who have not filed a timely and proper Request for Exclusion shall release the

      Released Parties from all Released Claims, which, as described in Section 10 of the

      Settlement Agreement, include, inter alia, any and all claims, actions, causes of action,

      suits, debts, sums of money, payments, obligations, reckonings, promises, damages,

      penalties, attorneys’ fees and costs, liens, judgments, and demands of any kind whatsoever

      that each member of the Settlement Class may have until the close of the Settlement Class

      Period or may have had in the past, whether in arbitration, administrative, or judicial

      proceedings, whether as individual claims or as claims asserted on a class basis, whether

      past or present, mature or not yet mature, known or unknown, suspected or unsuspected,

      whether based on federal, state, or local law, statute, ordinance, regulations, contract,

      common law, or any other source, that were or could have been sought or alleged in this

      Action that relate, concern, arise from, or pertain in any way to the Released Parties’

      conduct, policies, or practices concerning the placement, issuance, or facilitation of LPI

      Policies or to the receipt or disclosure or nondisclosure of charges related to the advancing

      of LPI premiums during the Settlement Class Period, including but not limited to conduct,




                                                   12
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 97 of 123 PageID: 1405




      policies or practices concerning LPI Policies or to charges for the placement of LPI Policies

      during the Settlement Class Period.

             14.     Attorneys’ Fees and Expenses, and Case Contribution Awards.

             Plaintiffs and Settlement Class Counsel agree not to seek an award of Attorneys’

      Fees and Expenses in the Action in an amount exceeding $1,562,559. Settlement Class

      Counsel shall apply for Case Contribution Awards not to exceed $30,000 collectively for

      the Named Plaintiffs for their work and assistance in this Action.

             15.     Preliminary Injunction. All Settlement Class Members who do

      not timely exclude themselves from the Settlement Class are hereby preliminarily

      enjoined from directly or indirectly (i) filing, commencing, prosecuting, intervening in, or

      participating in (as class members or otherwise), any lawsuit in any jurisdiction for the

      Released Claims; or (ii) organizing any Settlement Class Members into a separate class

      for purposes of pursuing as a purported class action any lawsuit (including by seeking

      to amend a pending complaint to include class allegations, or seeking class

      certification in a pending action) based on or relating to the claims and causes of

      action, or the facts and circumstances relating thereto, in this Action and/or the

      Released Claims.

             16.     Service of Papers. Defendants’ Counsel and Class Counsel shall serve

      on each other and on all other parties who have filed notices of appearance, at or before

      the Final Approval Hearing, any further documents in support of the proposed

      Settlement, including responses to any papers filed by Settlement Class Members.

      Defendants’ Counsel and Class Counsel shall promptly furnish to each other any and

      all objections or written requests for exclusion that may come into their possession and




                                                   13
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 98 of 123 PageID: 1406




      shall file such objections or requests for exclusion with the Court on or before the date

      of the Final Approval Hearing.

              17.      Termination of Settlement. This Order shall become null and void, and

      shall be without prejudice to the rights of the Parties, all of whom shall be restored to

      their respective positions existing immediately before this Court entered this Order, if (i)

      the proposed Settlement is not finally approved by the Court, or does not become Final,

      pursuant to the terms of the Settlement Agreement; or (ii) the Settlement Agreement is

      terminated pursuant to the terms of the Settlement Agreement for any reason. In such

      event, and except as provided therein, the proposed Settlement and Settlement Agreement

      shall become null and void and be of no further force and effect; the preliminary

      certification of the Settlement Class for settlement purposes shall be automatically vacated;

      neither the Settlement Agreement nor the Court’s Orders, including this Order, shall be

      used or referred to for any purpose whatsoever; and the Parties shall retain, without

      prejudice, any and all objections, arguments, and defenses with respect to class

      certification.

              18.      Use of Order Following Termination of Settlement. This Order shall

      be of no force and effect if the Settlement does not become final and shall not be

      construed or used as an admission, concession, or declaration by or against any

      Defendant of any fault, wrongdoing, breach, or liability, or by or against Plaintiff or the

      Settlement Class Members that their claims lack merit or that the relief requested in the

      Class Complaint in this Action is inappropriate, improper, or unavailable, or as a waiver

      by any party of any defenses they may have.




                                                   14
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 99 of 123 PageID: 1407




             19.    Necessary Steps. The Court authorizes the Parties to take all necessary

      and appropriate steps to implement the Settlement Agreement.

      DONE and ORDERED in Chambers in Camden, New Jersey, this _______ day of

      _________________, 2019.




                                                     __________________________________
                                                     RENEE MARIE BUMB
                                                     UNITED STATES DISTRICT JUDGE

      cc: All Counsel of Record




                                                15
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 100 of 123 PageID: 1408




                                EXHIBIT F
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 101 of 123 PageID: 1409




                                                 EXHIBIT F

                            UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
    _________________________________________
     MONICA GRAY, AS EXECUTRIX OF THE
     ESTATE OF EARL GRAY, JR. AND AS
     TRUSTEE OF THE INTEREST OF JASMINE            CASE NO. 1:18-cv-01520-RMB-AMD
     GRAY-OLIVER, JUSTIN GRAY, AND JULIA
     WIECK, on behalf of themselves and all others
     similarly situated,

                                   Plaintiffs,

            v.

     CIT BANK, N.A., QBE INSURANCE
     CORPORATION, QBE FIRST INSURANCE
     AGENCY, INC., AND
     MIC GENERAL INSURANCE
     CORPORATION,

                                   Defendants.



                 [PROPOSED] ORDER GRANTING FINAL APPROVAL TO
                           CLASS ACTION SETTLEMENT

           On ____________, 2019, this Court granted preliminary approval to the proposed class

    action settlement set forth in the Stipulation and Settlement Agreement (the “Settlement

    Agreement”) between Plaintiffs Monica Gray, as executrix of the Estate of Earl Gray, Jr., and as

    trustee of the interests of Jasmine Gray Oliver, Justin Gray, (collectively “the Gray Plaintiffs”),

    Julia Wieck (‘Wieck,” and collectively with the Gray Plaintiffs, “Named Plaintiffs”), CIT Bank,

    N.A. (“CIT Bank”), QBE Insurance Corporation, QBE FIRST Insurance Agency, Inc. n/k/a NGLS

    Insurance Services, Inc. (collectively with QBE Insurance Corporation, “QBE Insurance”) and

    MIC General Insurance Corporation (“MIC General,” and collectively with CIT Bank and QBE

    Insurance, “Defendants”).    The Court also provisionally certified the Settlement Class for
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 102 of 123 PageID: 1410




    settlement purposes, approved the procedure for giving Class Notice to the members of the

    Settlement Class, and set a final approval hearing to take place on ____________________. The

    Court finds that the Class Notice substantially in the form approved by the Court in its preliminary

    approval order was given in the manner ordered by the Court, constitutes the best practicable

    notice, and was fair, reasonable, and adequate.

           On _________________, the Court held a duly noticed final approval hearing to consider:

    (1) whether the terms and conditions of the Settlement Agreement are fair, reasonable and

    adequate; (2) whether a judgment should be entered dismissing the Named Plaintiffs’ amended

    complaint on the merits and with prejudice in favor of the Defendants and against all persons or

    entities who are Settlement Class Members herein who have not requested exclusion from the

    Settlement Class; and (3) whether and in what amount to award Attorneys’ Fees and Expenses to

    Class Counsel for the Settlement Class and whether and in what amount to award a Case

    Contribution Award to the Named Plaintiffs.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           1.      The Court has personal jurisdiction over the parties and the Settlement Class

    Members, venue is proper, the Court has subject matter jurisdiction to approve the Settlement

    Agreement, including all exhibits thereto, and to enter this Final Order.

           2.      The Settlement Agreement was negotiated at arm’s length by experienced counsel

    who were fully informed of the facts and circumstances of this litigation (the “Gray Litigation” or

    the “Action”) and of the strengths and weaknesses of their respective positions. Further, settlement

    occurred only after the parties negotiated over a period of many weeks. Counsel for the Parties

    were therefore well positioned to evaluate the benefits of the Settlement Agreement, taking into




                                                      2
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 103 of 123 PageID: 1411




    account the expense, risk, and uncertainty of protracted litigation with respect to numerous difficult

    questions of fact and law.

            3.       The Court finds that the prerequisites for a class action under Fed. R. Civ. P. 23(a)

    and Fed. R. Civ. P. 23(b) have been satisfied for settlement purposes for each Settlement Class

    Member in that: (a) the number of Settlement Class Members is so numerous that joinder of all

    members thereof is impracticable; (b) there are questions of law and fact common to the Settlement

    Class; (c) the claims of the Named Plaintiffs are typical of the claims of the Settlement Class they

    seek to represent; (d) Named Plaintiffs have and will continue to fairly and adequately represent

    the interests of the Settlement Class for purposes of entering into the Settlement Agreement; (e)

    the questions of law and fact common to the Settlement Class Members predominate over any

    questions affecting any individual Settlement Class Member; (f) the Settlement Class is

    ascertainable; and (g) a class action settlement is superior to the other available methods for the

    fair and efficient adjudication of the controversy.

            4.       Pursuant to Fed. R. Civ. P. 23, this Court hereby finally certifies the Settlement

    Class, as identified in the Settlement Agreement, which shall consist of the following:

                 The “Settlement Class” shall include all Borrowers 1 in the United States who, during
                 the Settlement Class Period (February 2, 2012 through July 31, 2018), were charged by




    1
      “Borrower(s)” means (1) the person or persons who signed a reverse mortgage loan agreement, including home
    equity conversion mortgages, serviced by Financial Freedom and secured by residential property; and (2) property
    owners who were devised property secured by a reverse mortgage serviced by Financial Freedom where the devisor’s
    reverse mortgage account was charged for an LPI Policy by Financial Freedom after the property had been devised to
    the property owner.



                                                            3
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 104 of 123 PageID: 1412




                  Financial Freedom 2 a Net Premium 3 for an LPI Policy4 issued during the Settlement
                  Class Period.

                  Excluded from the Settlement Class are: (i) individuals who are or were during the
                  Settlement Class Period officers or directors of Defendants or any of their respective
                  Affiliates; (ii) any justice, judge, or magistrate judge of the United States or any State,
                  their spouses, and persons within the third degree of relationship to either of them, or
                  the spouses of such persons; (iii) borrowers who only had an LPI Policy that was
                  cancelled in its entirety such that any premiums charged and/or collected were fully
                  refunded to the borrower or the borrower’s escrow account; (iv) borrowers whose
                  indebtedness on the residential property securing the reverse mortgage loan serviced
                  by Financial Freedom has been compromised or discharged in bankruptcy or otherwise;
                  and (v) all borrowers who file a timely and proper request to be excluded from the
                  Settlement Class.




             The Settlement Class Period shall be comprised of two periods: “Settlement Class Period
             One” shall commence on February 2, 2012 and shall continue through May 7, 2013; and
             “Settlement Class Period Two” shall commence on May 8, 2013 and continue through July
             31, 2018.

             5.       The Court finally appoints the law firms of Law Office of Roosevelt N. Nesmith,

    LLC and Giskan, Solotaroff & Anderson, LLP as Class Counsel for the Settlement Class.

             6.       The Court finally designates Named Plaintiffs Monica Gray, Jasmine Gray Oliver,

    Justin Gray, and Julia Wieck as the Class Representatives.

             7.       The Court makes the following findings on notice to the Settlement Class:



    2
     “Financial Freedom” means Financial Freedom, a division of OneWest Bank, FSB, which later was known as
    Financial Freedom, a division of OneWest Bank; N.A., and later was known as Financial Freedom, a division of CIT
    Bank, until CIT Bank sold the Financial Freedom reverse mortgage servicing business.
    3
     “Net Premium” means the amount of premium charged to a Settlement Class Member during the Settlement Class
    Period for an LPI Policy that was not cancelled, less any refund paid or credited to the Settlement Class Member.
    4
      “LPI Policy” means a lender-placed residential hazard and/or wind-only insurance policy issued by, subscribed by,
    or procured or obtained through the Insurance Entities and placed during the Settlement Class Period pursuant to a
    reverse mortgage loan agreement, including home equity conversion mortgages, serviced by Financial Freedom to
    cover a Borrower’s failure to maintain the required insurance coverage on the residential property securing the reverse
    mortgage loan.



                                                              4
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 105 of 123 PageID: 1413




                   (a)     The Court finds that the distribution of the Mail Notice, Internet advertising,

    the creation of the IVR toll-free telephone number system, and creation of the Internet site, all as

    provided for in the Settlement Agreement and Preliminary Approval Order, (i) constituted the best

    practicable notice under the circumstances to Settlement Class Members, (ii) constituted notice

    that was reasonably calculated, under the circumstances, to apprise Settlement Class Members of

    the pendency of the Action, their right to object or to exclude themselves from the proposed

    Settlement, and their right to appear at the Final Approval Hearing, (iii) was reasonable and

    constituted due, adequate, and sufficient notice to all persons entitled to be provided with notice,

    and (iv) complied fully with the requirements of Fed. R. Civ. P. 23, the United States Constitution,

    the Rules of this Court, and any other applicable law. The Parties have complied with their notice

    obligations under the Class Action Fairness Act, 28 U.S.C. § 1715, in connection with the

    proposed settlement.

                   (b)     The Court finds that the Class Notice and methodology set forth in the

    Settlement Agreement, the Preliminary Approval Order, and this Final Order (i) constitute the

    most effective and practicable notice of the Final Order, the relief available to Settlement Class

    Members pursuant to the Final Order, and applicable time periods; (ii) constitute due, adequate,

    and sufficient notice for all other purposes to all Settlement Class Members; and (iii) comply fully

    with the requirements of Fed. R. Civ. P. 23, the United States Constitution, the Rules of this Court,

    and any other applicable law.

           8.      The Settlement Agreement is finally approved as fair, reasonable, and adequate

    pursuant to Fed. R. Civ. P. 23(e). The terms and provisions of the Settlement Agreement, including

    all exhibits thereto, have been entered into in good faith and are hereby fully and finally approved




                                                      5
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 106 of 123 PageID: 1414




    as fair, reasonable, and adequate as to, and in the best interests of, each of the Parties and the

    Settlement Class Members.

           9.      The Parties are hereby directed to implement and consummate the Settlement

    Agreement according to its terms and provisions.

           10.     Pursuant to Fed. R. Civ. P. 23(h), the Court hereby awards Class Counsel for the

    Settlement Class Attorneys’ Fees and Expenses in the amount of $________________ payable

    pursuant to the terms of the Settlement Agreement. The Court also awards the following Case

    Contribution Awards to the Named Plaintiffs payable pursuant to the terms of the Settlement

    Agreement: (i) Monica Gray, Jasmine Gray-Oliver, and Justin Gray shall collectively receive the

    sum of $15,000; and (ii) Julia Wieck shall receive the sum of $15,000.

           11.     The terms of the Settlement Agreement and of this Final Order, including all

    exhibits thereto, shall be forever binding in all pending and future lawsuits maintained by the

    Named Plaintiffs and all other Settlement Class Members, and their family members, executors,

    representatives, guardians, wards, heirs, estates, bankruptcy estates, bankruptcy trustees,

    successors, predecessors, joint tenants, tenants in common, tenants by the entirety, co-mortgagors,

    co-obligors, co-debtors, attorneys, agents and assigns, and all those who claim through them or

    who assert claims (or could assert claims) on their behalf.

           12.     The Releases, which are set forth in Section 10 of the Settlement Agreement and

    which are also set forth below, are expressly incorporated herein in all respects and are effective

    as of the date of this Final Order; and the Released Parties (as that term is defined below and in

    the Settlement Agreement) are forever released, relinquished, and discharged by the Releasing

    Parties (as that term is defined below and in the Settlement Agreement) from all Released Claims

    (as that term is defined below and in the Settlement Agreement).




                                                     6
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 107 of 123 PageID: 1415




                   (a)     Release and Waiver Definitions

                           (i)     CIT Bank means CIT Bank, N.A., and its predecessors and

    successors, and all of their parents, subsidiaries, Affiliates, and divisions, including Financial

    Freedom, and all of their predecessors and successors, parents, subsidiaries, Affiliates, and

    divisions (including internal units, such as its mortgage lending and servicing department).

                           (ii)    QBE Insurance means QBE Insurance Corporation and its

    predecessors and successors, and all of its Affiliates, including QBE FIRST insurance Agency,

    Inc., n/k/a NGLS Insurance Services, Inc., and Seattle Specialty Insurance Services, Inc., and all

    of their predecessors, successors, and Affiliates.

                           (iii)   MIC General means MIC General Insurance Corporation, and its

    predecessors and successors, and all its Affiliates, including NGLS Insurance Services, Inc. and

    Seattle Specialty Insurance Services, Inc.

                           (iv)    “Affiliate” of an entity means any person or entity which controls,

    is controlled by, or is under common control or ownership with such entity.

                           (v)     “Defendants” means all named defendants in the Gray Litigation,

    including CIT Bank, QBE Insurance and MIC General.

                           (vi)    “Insurance Entities” means Balboa Insurance Company, QBE

    Insurance Corporation, QBE FIRST Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc.

    and any of its Affiliates, MIC General Insurance Corporation, Seattle Specialty Insurance Services,

    Inc., Certain Underwriters at Lloyd’s, London, and Great Lakes Reinsurance (UK), PLC n/k/a

    Great Lakes Insurance SE.

                           (vii)   “Lender-Placed Insurance” means the placement of hazard and/or

    wind-only insurance pursuant to a reverse mortgage loan agreement, including a home equity




                                                         7
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 108 of 123 PageID: 1416




    conversion mortgage, serviced by Financial Freedom to cover a borrower’s failure to maintain the

    required insurance coverage on the residential property securing the loan.

                           (viii) “LPI Policy” means means a lender-placed residential hazard and/or

    wind-only insurance policy issued by, subscribed by, or procured through or obtained from any of

    the Insurance Entities, and placed during the Settlement Class Period pursuant to a reverse

    mortgage loan agreement, including home equity conversion mortgages, serviced by Financial

    Freedom to cover a Borrower’s failure to maintain the required insurance coverage on the

    residential property securing the reverse mortgage loan.

                           (ix)    “Release” or “Releases” means the releases of all Released Claims

    by the Releasing Persons against the Released Parties.

                           (x)     “Released Claims” means all claims, actions, causes of action, suits,

    debts, sums of money, payments, obligations, reckonings, promises, damages, penalties, attorney’s

    fees and costs, liens, judgments, demands, and any other forms of liability released pursuant to this

    Final Order and Judgment and Section 10 of the Settlement Agreement.

                           (xi)    “Released Parties” means, only with respect to Released Claims: (a)

    CIT Bank, CIT Group Inc., OneWest Bank, FSB, OneWest Bank, N.A., Financial Freedom

    Acquisition, LLC, Financial Freedom, IndyMac Financial Services, Inc., IndyMac Agency, Inc.,

    the Insurance Entities, and each of their respective past, present, and future direct or indirect,

    Affiliates, parent companies, subsidiaries, divisions, predecessors, successors, assigns, investors,

    and all past or present officers, directors, employees, agents, brokers, distributors, representatives,

    and attorneys of any such entities or persons; (b) any insurance carrier, broker, or agent from whom

    Defendants procured or obtained an LPI Policy, or that was a party to an agreement relating to an

    LPI Policy, insuring residential real property owned by any Settlement Class Member, to the extent




                                                      8
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 109 of 123 PageID: 1417




    not included within subsection (a) above; and (c) any trustee of a mortgage securitization trust

    which included loans made to any Settlement Class Member, any owner, investor, and/or

    noteholder of the reverse mortgage loans CIT Bank or Financial Freedom serviced and upon whose

    secured properties LPI was placed for any Settlement Class member, including, but not limited to,

    any direct or indirect subsidiary of any of them, and all of the officers, directors, employees, agents,

    brokers, distributors, representatives, and attorneys of all such entities.

                           (xii)   “Releasing Persons” means Named Plaintiffs and all Settlement

    Class Members who do not properly and timely opt out of the Settlement, and their respective

    family members, executors, representatives, guardians, wards, heirs, estates, bankruptcy estates,

    bankruptcy trustees, successors, predecessors, joint tenants, tenants in common, tenants by the

    entirety, co-mortgagors, co-obligors, co-debtors, attorneys, agents and assigns, and all those who

    claim through them or who assert claims (or could assert claims) on their behalf.

                           (xiii) “Settling Parties” means, collectively, Defendants, Named

    Plaintiffs, all Settlement Class Members, and all Releasing Persons.

                   (b)     Released Claims of Settlement Class. Each member of the Settlement

    Class, and their family members, executors, representatives, guardians, wards, heirs, estates,

    bankruptcy estates, bankruptcy trustees, successors, predecessors, joint tenants, tenants in

    common, tenants by the entirety, co-mortgagors, co-obligors, co-debtors, attorneys, agents and

    assigns, and all those who claim through them or who assert claims (or could assert claims) on

    their behalf, shall, by operation of the Final Order, be deemed to have fully, conclusively,

    irrevocably, forever, and finally released, relinquished, and discharged the Released Parties from

    any and all claims, actions, causes of action, suits, debts, sums of money, payments, obligations,

    reckonings, promises, damages, penalties, attorney’s fees and costs, liens, judgments, and demands




                                                       9
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 110 of 123 PageID: 1418




    of any kind whatsoever that each member of the Settlement Class may have until the close of the

    Settlement Class Period or may have had in the past, whether in arbitration, administrative, or

    judicial proceedings, whether as individual claims or as claims asserted on a class basis, whether

    past or present, mature or not yet mature, known or unknown, suspected or unsuspected, whether

    based on federal, state, or local law, statute, ordinance, regulations, contract, common law, or any

    other source, that were or could have been sought or alleged in the Litigation or that relate, concern,

    arise from, or pertain in any way to the Released Parties’ conduct, policies, or practices concerning

    the placement, issuance, or facilitation of LPI Policies or to the receipt or disclosure or

    nodisclosure of charges related to the advancing of LPI premiums during the Settlement Class

    Period, including but not limited to conduct, policies or practices concerning LPI Policies or to

    charges for the Placement of LPI Policies during the Settlement Class Period. In agreeing to this

    Release, Named Plaintiffs explicitly acknowledge that unknown losses or claims could possibly

    exist and that any present losses may have been underestimated in amount or severity.

                           (i)     The Release stated in Paragraph 12(b) above shall include, but not

    be limited to, all claims related to CIT Bank’s or Financial Freedom’s insurance requirements; the

    relationship, whether contractual or otherwise, between any of the Released Parties or their

    Affiliates, or any other insurance carriers, brokers, or agents from whom CIT Bank or Financial

    Freedom procured or obtained coverage insuring residential property owned by any Settlement

    Class Member, regarding LPI, including, but not limited to, the procuring, underwriting,

    placement, insurance tracking, or costs of LPI Policies; the coverage amount, duration, issue date,

    alleged “backdating,” or alleged excessiveness of any LPI Policies placed or charged by CIT Bank

    or Financial Freedom; the payment or receipt of commissions, expense reimbursements, alleged

    “kickbacks,” or any other compensation under any LPI Policies placed or charged by CIT Bank or




                                                      10
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 111 of 123 PageID: 1419




    Financial Freedom; any alleged tortious interference by the Insurance Entities with reverse

    mortgage loans or home equity conversion mortgages serviced by CIT Bank or Financial Freedom;

    the receipt or disclosure or non-disclosure of any payments, expenses, fees, finance charges, or

    other charges, or features pertaining in any way to, in connection with, or under any LPI Policies

    or coverage under such LPI Policies and charges for such coverage placed or charged by CIT Bank

    or Financial Freedom; the receipt or non-disclosure of any benefit under any LPI Policies or

    coverage under such LPI Policies and charges for such coverage placed or charged by CIT Bank

    or Financial Freedom; the content, manner, or accuracy of any communications regarding the

    placement of any LPI Policies by CIT Bank or Financial Freedom; and to the regulatory approval

    or non-approval of any LPI Policy, or the premium thereon, placed or charged by CIT Bank or

    Financial Freedom. Each Settlement Class Member shall be considered, by operation of the Final

    Judgment, to have received full and final redress, including but not limited to any refund,

    reimbursement, restitution, or damages for the conduct covered by the release.

                           (ii)    The Release in Paragraph 12(b) above shall not cover claims arising

    after the close of the Settlement Class Period, nor insurance claims for casualty losses relating to

    properties insured under any LPI Policy placed or charged for by CIT Bank or Financial Freedom.

    Nothing in Paragraph 12(b) shall be deemed a release of any Settlement Class Member’s respective

    rights and obligations under this Agreement.

                           (iii)   Except to the extent that any such obligation is being released

    pursuant to Paragraph 12(b) above, this Final Order shall not be deemed a release of Defendants

    from any existing obligation to any Settlement Class Member under any loan, note, mortgage, or

    deed of trust. This provision is not meant to and does not limit the Releases in this Final Order or

    in the Settlement Agreement.




                                                    11
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 112 of 123 PageID: 1420




                   (c)     The Named Plaintiffs and Class Counsel further represent that there are no

    outstanding liens or claims against the Gray Litigation or Wieck Action, it being recognized that

    the Named Plaintiffs will solely be charged with the responsibility to satisfy any other liens or

    claims asserted against the Gray Litigation and the Wieck Action.

                   (d)     Without in any way limiting their scope, the Releases cover by example and

    without limitation, any and all claims for attorneys’ fees, costs, expert fees, or consultant fees,

    interest, or litigation fees, or any other fees, costs, and/or disbursements incurred by Class Counsel,

    the Named Plaintiffs and their counsel, or any Settlement Class Members in connection with or

    related in any manner to the Gray Litigation or the Wieck Action, the settlement of the Gray

    Litigation or the Wieck Action, the administration of such Settlement, and/or the Released Claims,

    except to the extent otherwise specified in the Settlement Agreement.

                   (e)     In connection with the foregoing Releases, the Named Plaintiffs and each

    Settlement Class Member expressly waive, and shall be deemed to have waived to the fullest extent

    permitted by law, any and all provisions, rights, benefits conferred by Section 1542 of the

    California Civil Code, and any statute, rule and legal doctrine similar, comparable, or equivalent

    to California Civil Code Section 1542, which provides that:

              A general release does not extend to claims which the creditor does not
              know or suspect to exist in his or her favor at the time of executing the
              release, which if known by him or her must have materially affected his or
              her settlement with the debtor.

           To the extent that anyone might argue that these principles of law are applicable—

    notwithstanding that the Settling Parties have chosen New Jersey law to govern the Settlement

    Agreement—the Named Plaintiffs hereby agree, and each Settlement Class Member will be

    deemed to agree, that the provisions of all such principles of law or similar federal or state laws,

    rights, rules, or legal principles, to the extent they are found to be applicable herein, are hereby


                                                      12
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 113 of 123 PageID: 1421




    knowingly and voluntarily waived, relinquished, and released. The Named Plaintiffs recognize,

    and each Settlement Class Member will be deemed to recognize, that, even if they may later

    discover facts in addition to or different from those which they now know or believe to be true,

    they nevertheless agree that, upon entry of the Final Order, they fully, finally, and forever settle

    and release any and all claims covered by the Releases.

                   (f)     The Releases were bargained for and are a material element of the

    Settlement Agreement.

                   (g)     The Releases do not affect the rights of Settlement Class Members who

    timely and properly submitted a Request for Exclusion from the Settlement in accordance with the

    requirements of the Preliminary Approval Order and in Section 11 of the Settlement Agreement.

                   (h)     The administration and consummation of the Settlement as embodied in the

    Settlement Agreement shall be under the authority of the Court.

                   (i)     The Settlement Agreement shall be the exclusive remedy for any and all

    Settlement Class Members, except those who have properly requested exclusion (opted out), and

    the Released Parties shall not be subject to liability or expense for any of the Released Claims to

    any Settlement Class Member(s).

                   (j)     The Releases shall not preclude any action to enforce the terms of the

    Settlement Agreement, including participation in any of the processes detailed therein. The

    Releases set forth herein and in the Settlement Agreement are not intended to include the release

    of any rights or duties of the Settling Parties arising out of the Settlement Agreement, including

    the express warranties and covenants contained therein.

           13.     Neither the Settlement Agreement, nor any of its terms and provisions, nor any of

    the negotiations or proceedings connected with it, nor any of the documents or statements referred




                                                    13
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 114 of 123 PageID: 1422




    to therein, nor this Final Order, nor any of its terms and provisions, nor the final judgment to be

    entered pursuant to this Final Order, nor any of its terms and provisions, shall be:

                   (a)     offered by any person or received against the Defendants as evidence or

    construed as or deemed to be evidence of any presumption, concession, or admission by the

    Defendants of the truth of the facts alleged by any person or the validity of any claim that has been

    or could have been asserted in the Gray Litigation or in any litigation, or other judicial or

    administrative proceeding, or the deficiency of any defense that has been or could have been

    asserted in the Litigation or in any litigation, or of any liability, negligence, fault or wrongdoing

    of the Defendants;

                   (b)     offered by any person or received against the Defendants as evidence of a

    presumption, concession, or admission of any fault, misrepresentation, or omission with respect to

    any statement or written document approved or made by the Defendants or any other wrongdoing

    by the Defendants;

                   (c)     offered by any person or received against the Defendants as evidence of a

    presumption, concession, or admission with respect to any liability, negligence, fault, or

    wrongdoing in any civil, criminal, or administrative action or proceeding;

                   (d)     offered or received in evidence in any action or proceeding against any

    Party hereto in any court, administrative agency, or other tribunal for any purpose whatsoever,

    other than to enforce or otherwise effectuate the Settlement Agreement (or any agreement or order

    relating thereto), including the Releases, or the Final Order, or the final judgment to be entered

    pursuant to this Final Order.

           14.     This Final Order, the final judgment to be entered pursuant to this Final Order, and

    the Settlement Agreement (including the exhibits thereto) may be filed in any action against or




                                                     14
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 115 of 123 PageID: 1423




    by any Released Party (as that term is defined herein and the Settlement Agreement) to support

    a defense of res judicata, collateral estoppel, release, good faith settlement, judgment bar or

    reduction, or any theory of claim preclusion or issue preclusion or similar defense or

    counterclaim.

           15.      Without further order of the Court, the Settling Parties may agree to reasonably

    necessary extensions of time to carry out any of the provisions of the Settlement Agreement.

           16.      This Final Order, and the final judgment to be entered pursuant to this Final Order,

    shall be effective upon entry. In the event that the Final Order and the final judgment to be entered

    pursuant to this Final Order are reversed or vacated pursuant to a direct appeal in this Action or

    the Settlement Agreement is terminated pursuant to its terms, all orders entered and releases

    delivered in connection herewith shall be null and void.

           17.      A final judgment substantially in the form attached hereto as Exhibit F-1 will be

    entered forthwith.

    DONE and ORDERED in Chambers in Camden, New Jersey, this _______ day of

    ____________________, 2020.


                                                          ___________________________________
                                                          RENEE MARIE BUMB
                                                          UNITED STATES DISTRICT JUDGE




                                                     15
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 116 of 123 PageID: 1424




                               EXHIBIT F-1
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 117 of 123 PageID: 1425




                                                 EXHIBIT F-1

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    _________________________________________
     MONICA GRAY, AS EXECUTRIX OF THE
     ESTATE OF EARL GRAY, JR. AND AS
     TRUSTEE OF THE INTEREST OF JASMINE                   CASE NO. 1:18-cv-01520-RMB-AMD
     GRAY-OLIVER, JUSTIN GRAY, AND JULIA
     WIECK, on behalf of themselves and all others
     similarly situated,

                                   Plaintiffs,

            v.

     CIT BANK, N.A., QBE INSURANCE
     CORPORATION, QBE FIRST INSURANCE
     AGENCY, INC., AND
     MIC GENERAL INSURANCE
     CORPORATION,

                                   Defendants.


                                     FINAL JUDGMENT

           This action having settled pursuant to the Stipulation and Settlement Agreement (the

    “Settlement Agreement”) and the Court having entered an Order Granting Final Approval to Class

    Action Settlement (the “Final Order”), IT IS HEREBY ORDERED, ADJUDGED AND

    DECREED that:

           1.      This action, including all individual claims and class claims presented herein, is

    hereby dismissed on the merits and with prejudice against the Named Plaintiffs and all other

    Settlement Class Members, without fees (including attorneys’ fees) or costs to any party except as

    otherwise provided in the Final Order.
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 118 of 123 PageID: 1426




                     a.       “Named Plaintiffs” means Monica Gray, as executrix of the Estate of Earl

    Gray, Jr., and as trustee of the interests of Jasmine Gray Oliver, Justin Gray, and Julia Wieck.

                     b.       The “Settlement Class” shall include all Borrowers 1 in the United States

    who, during the Settlement Class Period (February 2, 2012 through July 31, 2018), were charged

    by Financial Freedom 2 a Net Premium for an LPI Policy issued during the Settlement Class Period.


    Excluded from the Settlement Class are: (i) individuals who are or were during the Settlement
    Class Period officers or directors of Defendants or any of their respective Affiliates; (ii) any
    justice, judge, or magistrate judge of the United States or any State, their spouses, and persons
    within the third degree of relationship to either of them, or the spouses of such persons;
    (iii) borrowers who only had an LPI Policy that was cancelled in its entirety such that any
    premiums charged and/or collected were fully refunded to the borrower or the borrower’s escrow
    account; (iv) borrowers whose indebtedness on the residential property securing the reverse
    mortgage loan serviced by Financial Freedom has been compromised or discharged in bankruptcy
    or otherwise; and (v) all borrowers who file a timely and proper request to be excluded from the
    Settlement Class.

                     c.       CIT Bank means CIT Bank, N.A., and its predecessors and successors, and

    all of their parents, subsidiaries, Affiliates, and divisions, including Financial Freedom, and all of

    their predecessors, successors, parents, subsidiaries, Affiliates, and divisions.

                     d.       QBE Insurance means QBE Insurance Corporation and its predecessors and

    successors, and all of its Affiliates, including QBE FIRST insurance Agency, Inc., n/k/a NGLS

    Insurance Services, Inc., and Seattle Specialty Insurance Services, Inc., and all of their

    predecessors, successors, and Affiliates.




    1
      “Borrower(s)” means (1) the person or persons who signed a reverse mortgage loan agreement, including home
    equity conversion mortgages, serviced by Financial Freedom and secured by residential property; and (2) property
    owners who were devised property secured by a reverse mortgage serviced by Financial Freedom where the devisor’s
    reverse mortgage account was charged for an LPI Policy by Financial Freedom after the property had been devised to
    the property owner.
    2
      “Financial Freedom” means Financial Freedom, a division of OneWest Bank, FSB, which later was known as
    Financial Freedom, a division of OneWest Bank, N.A., and later was known as Financial Freedom, a division of CIT
    Bank, until CIT Bank sold the Financial Freedom reverse mortgage servicing business.



                                                            2
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 119 of 123 PageID: 1427




                   e.      MIC General means MIC General Insurance Corporation, and its

    predecessors and successors, and all its Affiliates, including NGLS Insurance Services, Inc. and

    Seattle Specialty Insurance Services, Inc.

                   f.      “Affiliate” of an entity means any person or entity which controls, is

    controlled by, or is under common control or ownership with such entity.

                   g.      “Insurance Entities” means Balboa Insurance Company, QBE Insurance

    Corporation, QBE FIRST Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc. and any of

    its Affiliates, MIC General Insurance Corporation, Seattle Specialty Insurance Services, Inc.,

    Certain Underwriters at Lloyd’s, London, and Great Lakes Reinsurance (UK), PLC, n/k/a Great

    Lakes Insurance SE.

                   h.      “LPI Policy” means a lender-placed residential hazard and/or wind-only

    insurance policy or policies issued by, subscribed by, or procured or obtained through any of the

    Insurance Entities, and placed during the Settlement Class Period pursuant to a reverse mortgage

    loan agreement, including home equity conversion mortgages, serviced by Financial Freedom to

    cover a Borrower’s failure to maintain the required insurance coverage on the residential property

    securing the reverse mortgage loan.

                   i.      “Net Premium” means the amount of premium charged to a Settlement

    Class Member during the Settlement Class Period for an LPI Policy that was not cancelled, less

    any refund paid or credited to the Settlement Class Member.

           2.      Named Plaintiffs and all Settlement Class Members who did not timely exclude

    themselves from the Settlement Class, and their family members, executors, representatives,

    guardians, wards, heirs, estates, bankruptcy estates, bankruptcy trustees, successors, predecessors,

    joint tenants, tenants in common, tenants by the entirety, co-mortgagors, co-obligors, co-debtors,




                                                     3
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 120 of 123 PageID: 1428




    attorneys, agents and assigns, and all those who claim through them or who assert claims (or could

    assert claims) on their behalf, have released the Released Claims as against the Released Parties,

    and are, from this day forward, hereby permanently barred and enjoined from directly or indirectly

    (i) filing, commencing, prosecuting, intervening in, or participating in (as class members or

    otherwise), any lawsuit in any jurisdiction for the Released Claims; or (ii) organizing any

    Settlement Class Members into a separate class for purposes of pursuing as a purported class

    action any lawsuit (including by seeking to amend a pending complaint to include class

    allegations, or seeking class certification in a pending action) based on or relating to the

    claims and causes of action, or the facts and circumstances relating thereto, in this action

    and/or the Released Claims.

                   a.      “Released Claims” means any and all claims, actions, causes of action,

    suits, debts, sums of money, payments, obligations, reckonings, promises, damages, penalties,

    attorney’s fees and costs, liens, judgments, and demands of any kind whatsoever that each member

    of the Settlement Class may have until the close of the Settlement Class Period or may have had

    in the past, whether in arbitration, administrative, or judicial proceedings, whether as individual

    claims or as claims asserted on a class basis, whether past or present, mature or not yet mature,

    known or unknown, suspected or unsuspected, whether based on federal, state, or local law, statute,

    ordinance, regulations, contract, common law, or any other source, that were or could have been

    sought or alleged in the Litigation or that relate, concern, arise from, or pertain in any way to the

    Released Parties’ conduct, policies, or practices concerning the placement, issuance, or facilitation

    of LPI Policies or to the receipt or disclosure or nondisclosure of charges related to the advancing

    of LPI premiums during the Settlement Class Period, including but not limited to conduct, policies

    or practices concerning LPI Policies or to charges for the placement of LPI Policies during the




                                                     4
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 121 of 123 PageID: 1429




    Settlement Class Periods. In agreeing to this Release, Named Plaintiffs explicitly acknowledge

    that unknown losses or claims could possibly exist and that any present losses may have been

    underestimated in amount or severity.

                   b.      The Released Claims of both the Named Plaintiffs and the Settlement

    Class Members shall include, but not be limited to, all claims related to CIT Bank’s or Financial

    Freedom’s insurance requirements; the relationship, whether contractual or otherwise, between

    any of the Released Parties or their Affiliates, or any other insurance carriers, brokers, or agents

    from whom CIT Bank or Financial Freedom procured or obtained coverage insuring residential

    property owned by any Settlement Class Member, regarding LPI, including, but not limited to,

    the procuring, underwriting, placement, insurance tracking, or costs of LPI Policies; the

    coverage amount, duration, issue date, alleged “backdating,” or alleged excessiveness of any

    LPI Policies placed or charged by CIT Bank or Financial Freedom; the payment or receipt of

    commissions, expense reimbursements, alleged “kickbacks,” or any other compensation under

    any LPI Policies placed or charged by CIT Bank or Financial Freedom; any alleged tortious

    interference by the Insurance Entities with mortgage loans serviced by CIT Bank or Financial

    Freedom; the receipt or disclosure or non-disclosure of any and all payments, expenses, fees,

    finance charges, other charges, or features pertaining in any way to, in connection with, or under

    any LPI Policies or coverage under such LPI Policies and charges for such coverage placed or

    charged by CIT Bank or Financial Freedom; the receipt or non-disclosure of any benefit under

    any LPI Policies or coverage under such LPI Policies and charges for such coverage placed or

    charged by CIT Bank or Financial Freedom; the content, manner, or accuracy of any

    communications regarding the placement of any LPI Policies by CIT Bank or Financial

    Freedom; and the regulatory approval or non-approval of any LPI Policy, or the premium




                                                     5
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 122 of 123 PageID: 1430




    thereon, placed or charged by CIT Bank or Financial Freedom. Each Settlement Class Member

    shall be considered, by operation of the Final Judgment, to have received full and final redress,

    including but not limited to any refund, reimbursement restitution, or damages for the conduct

    covered by the release.

                   c.      “Released Parties” means, only with respect to Released Claims: (a) CIT

    Bank, CIT Group Inc., OneWest Bank, FSB, OneWest Bank, N.A., Financial Freedom

    Acquisition, LLC, Financial Freedom, IndyMac Financial Services, IndyMac Agency, Inc., the

    Insurance Entities, and each of their respective past, present, and future, direct or indirect,

    Affiliates, parent companies, subsidiaries, divisions, predecessors, successors, assigns, investors,

    and all past or present officers, directors, employees, agents, brokers, distributors, representatives,

    and attorneys of any such entities or persons; (b) any insurance carrier, broker, or agent from whom

    Defendants procured or obtained an LPI Policy, or that was a party to an agreement relating to an

    LPI Policy, insuring residential real property owned by any Settlement Class Member, to the extent

    not included within subsection (a) above; and (c) any trustee of a mortgage securitization trust

    which included loans made to any Settlement Class Member, any owner, investor, and/or

    noteholder of the reverse mortgage loans CIT Bank or Financial Freedom serviced and upon whose

    secured properties LPI was placed for any Settlement Class member, including, but not limited to,

    any direct or indirect subsidiary of any of them, and all of the officers, directors, employees, agents,

    brokers, distributors, representatives, and attorneys of all such entities.

           3.      Notwithstanding the dismissal of this entire action, the Court shall retain

    jurisdiction over the construction, interpretation, consummation, implementation, and enforcement

    of the Settlement Agreement, including jurisdiction to enter such further orders as may be

    necessary or appropriate.




                                                       6
Case 1:18-cv-01520-RMB-AMD Document 91-2 Filed 11/12/19 Page 123 of 123 PageID: 1431




           4.     Within ten (10) days, Settlement Class Members shall dismiss with prejudice all

    claims, actions, or proceedings that have been brought by any Settlement Class Member in any

    jurisdiction and that have been released pursuant to the Settlement Agreement and Final Order and

    enjoined pursuant to this judgment.

          DONE and ORDERED in Chambers in Camden, New Jersey, this _______ day of
    ____________________, 2020




                                                        ___________________________________
                                                        RENEE MARIE BUMB
                                                        UNITED STATES DISTRICT JUDGE




                                                   7
